
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



Explanatory Note


        The following are certain exhibits and schedules referenced in Exhibit A
to the Fifth Amendment to Credit Agreement dated as of March 9, 2010, previously
filed as Exhibit 10.1 to our quarterly report on Form 10-Q filed on May 7, 2010.
Schedules included herein are current as of September 30, 2010.

--------------------------------------------------------------------------------






Exhibit 2.2(a)(1)



FORM OF
TERM B DOLLAR NOTE


--------------------------------------------------------------------------------




FORM OF
TERM B DOLLAR NOTE


 
   


$            

  New York, New York
          , 200  

        FOR VALUE RECEIVED, the undersigned, Huntsman International LLC, a
Delaware limited liability company ("Borrower"), hereby unconditionally promises
to pay to the order of                         or its registered assigns (the
"Lender") at the office of Deutsche Bank AG New York Branch, located at 90
Hudson Street, 5th Floor, Jersey City, New Jersey 07302, in lawful money of the
United States of America and in immediately available funds, the principal
amount of (a)                          DOLLARS ($            ), or, if less,
(b) the aggregate unpaid principal amount of the Term B Dollar Loan made by the
Lender to Borrower pursuant to Section 2.1(a) of the Credit Agreement
hereinafter referred to. The principal amount of the Term B Dollar Loans
evidenced hereby shall be payable in the amounts and at the times set forth in
the Credit Agreement, including, without limitation, such Lender's Term B Dollar
Pro Rata Share of the amounts specified in the definition of Scheduled Term B
Dollar Repayments, with any then outstanding principal amount of the Term B
Dollar Loan evidenced hereby being payable on the Term B Loan Maturity Date.
Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the applicable
interest rate per annum determined as provided in, and payable as specified in,
Articles III and IV of the Credit Agreement.

        The holder of this Term B Dollar Note is authorized to record the date,
Type and amount of the Term B Dollar Loan made by the Lender pursuant to
Section 2.1 of the Credit Agreement, each conversion thereof, the date of each
interest rate continuation pursuant to Section 2.6 of the Credit Agreement and
the principal amount subject thereto, the date and amount of each payment or
prepayment of principal hereof, and in the case of each Eurocurrency Loan, the
length of the Interest Period with respect thereto on the records of the Lender,
and any such recordation shall (in the absence of manifest error) constitute
prima facie evidence of the accuracy of the information endorsed; provided,
however, that the failure to make any such endorsement shall not affect the
obligations of Borrower in respect of the Term B Dollar Loan.

        This Term B Dollar Note is one of the Term B Dollar Notes referred to in
the Credit Agreement dated as of August 16, 2005 (as amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among Borrower,
Deutsche Bank AG New York Branch, as Administrative Agent for the Lenders,
Deutsche Bank Securities Inc., as Joint Lead Arranger and Joint Book Runner,
Credit Suisse as Joint Lead Arranger and Joint Book Runner, Citigroup Global
Markets Inc., as Joint Book Runner, and the financial institutions signatory
thereto, and is subject to the provisions thereof, and is subject to optional
and mandatory prepayment in whole or in part as provided therein. Terms defined
in the Credit Agreement are used herein with their defined meanings unless
otherwise defined herein.

        Upon the occurrence and during the continuance of any one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Term B Dollar Note may become, or may be declared to be,
immediately due and payable, all as provided therein.

        All parties now and hereafter liable with respect to this Term B Dollar
Note, whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive presentment, demand, protest and all other notices of any kind.

--------------------------------------------------------------------------------



        THIS TERM B DOLLAR NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

    HUNTSMAN INTERNATIONAL LLC
 
 
By:
 



--------------------------------------------------------------------------------

    Name:  


--------------------------------------------------------------------------------

    Title:  


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






Exhibit 4.7(d)



FORM OF SECTION 4.7(d)(i) CERTIFICATE


--------------------------------------------------------------------------------




FORM OF SECTION 4.7(d)(i) CERTIFICATE


        Reference is hereby made to the Credit Agreement, dated as of August 16,
2005, among Huntsman International LLC, a Delaware limited liability company,
Deutsche Bank AG New York Branch, as Administrative Agent for the Lenders,
Deutsche Bank Securities Inc., as Joint Lead Arranger and Joint Book Runner,
Credit Suisse as Joint Lead Arranger and Joint Book Runner, Citigroup Global
Markets Inc., as Joint Book Runner, and the financial institutions signatory
thereto (the "Credit Agreement"). Pursuant to the provisions of
Section 4.7(d)(i) of the Credit Agreement, the undersigned hereby certifies that
it is not a "bank" as such term is used in Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended.

    [NAME OF LENDER]
 
 
By
 



--------------------------------------------------------------------------------

    Name:
    Title:

--------------------------------------------------------------------------------






Exhibit 5.1(c)



FORM OF PLEDGE AGREEMENT


--------------------------------------------------------------------------------




Execution Version


        PLEDGE AGREEMENT

dated as of August 16, 2005

by and among

HUNTSMAN INTERNATIONAL LLC,

CERTAIN SUBSIDIARIES OF HUNTSMAN INTERNATIONAL LLC

FROM TIME TO TIME PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,
AS COLLATERAL AGENT

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

ARTICLE I

     

SECURITY INTERESTS

 
2    

1.1

 

Grant of Security Interests

 
2    

1.2

 

Delivery of Pledged Stock

  3    

1.3

 

Continued Performance by Pledgor

  4    

1.4

 

Power of Attorney

  4

ARTICLE II

     

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 
5    

2.1

 

General Representations, Warranties and Covenants

 
5    

2.2

 

Reliance

  7

ARTICLE III

     

PROVISIONS CONCERNING PLEDGED STOCK

 
7    

3.1

 

Pledge of Additional Stock

 
7    

3.2

 

Capital Stock

  8

ARTICLE IV

     

PROVISIONS CONCERNING ALL COLLATERAL

 
8    

4.1

 

Protection of Collateral Agent's Security

 
8    

4.2

 

Right to Initiate Judicial Proceedings, etc.

  8    

4.3

 

Appointment of a Receiver

  9    

4.4

 

Further Actions

  9    

4.5

 

Financing Statements

  9    

4.6

 

Control

  9

ARTICLE V

     

REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

 
10    

5.1

 

Default

 
10    

5.2

 

Remedies; Obtaining the Collateral Upon Default

  11    

5.3

 

Remedies; Disposition of the Collateral

  11    

5.4

 

Waiver of Claims

  12    

5.5

 

Application of Proceeds

  13    

5.6

 

Remedies Cumulative

  15    

5.7

 

Discontinuance of Proceedings

  15    

5.8

 

Collateral Agent's Calculations

  15    

5.9

 

Adjustments

  16    

5.10

 

Sharing Arrangements.

  16

ARTICLE VI

     

INDEMNITY

 
17    

6.1

 

Indemnity

 
17    

6.2

 

Indemnity Obligations Secured by Collateral; Survival

  19

i

--------------------------------------------------------------------------------



 
   
  Page

ARTICLE VII

     

OTHER AGREEMENTS WITH COLLATERAL AGENT

 
19    

7.1

 

Compensation and Expenses

 
19    

7.2

 

Stamp and Other Taxes

  20    

7.3

 

Filing Fees, Excise Taxes, Etc.

  20

ARTICLE VIII

     

THE COLLATERAL AGENT

 
20    

8.1

 

Appointment of the Collateral Agent

 
20    

8.2

 

Acceptance of Appointment

  20    

8.3

 

Further Assurances

  20    

8.4

 

Exculpatory Provisions

  20    

8.5

 

Delegation of Duties

  21    

8.6

 

Reliance by Collateral Agent

  22    

8.7

 

Limitations on Duties of the Collateral Agent

  22    

8.8

 

Assets to Be Held in Trust

  23    

8.9

 

Resignation and Removal of the Collateral Agent

  23    

8.10

 

Status of Successors to the Collateral Agent

  24    

8.11

 

Merger of the Collateral Agent

  24    

8.12

 

Additional Co-Agents; Separate Agents

  24    

8.13

 

Collateral Agent as UK Security Trustee

  25

ARTICLE IX

     

TERMINATION; RELEASES OF COLLATERAL

 
26    

9.1

 

Release of Certain Security

 
26    

9.2

 

Termination Upon Satisfaction

  27

ARTICLE X

     

LIMITED RIGHTS OF SECURED PARTIES; PROOFS OF CLAIM

 
27    

10.

 

Limited Rights of Secured Parties

 
27    

10.2

 

Filing of Claims

  27    

10.3

 

Collection of Claims

  28    

10.4

 

Limitations

  28

ARTICLE XI

     

MISCELLANEOUS

 
28    

11.1

 

Notices

 
28    

11.2

 

Waiver; Amendment

  30    

11.3

 

Obligations Absolute

  31    

11.4

 

Successors and Assigns

  31    

11.5

 

Headings Descriptive

  31    

11.6

 

Severability

  31    

11.7

 

Governing Law

  31    

11.8

 

Consent to Jurisdiction and Service of Process; Waiver of Jury Trial

  31    

11.9

 

Pledgor's Duties

  32    

11.10

 

Counterparts

  32    

11.11

 

No Action by Secured Parties

  32    

11.12

 

Definitions; Interpretation

  32    

11.13

 

Conflicts with the Credit Agreement

  33

ii

--------------------------------------------------------------------------------



ANNEXES        
ANNEX A
 
—
 
Definitions
SCHEDULES
 
 
 
 
SCHEDULE A
 
—
 
Existing Hedging Agreements SCHEDULE B   —   Capital Stock SCHEDULE 2.1(e)   —  
Chief Executive Officer SCHEDULE 2.1(f)   —   Trade and Fictitious Names
SCHEDULE 2.1(g)   —   State of Incorporation
EXHIBITS
 
 
 
 
EXHIBIT A
 
—
 
Form of Supplement to Pledge Agreement

iii

--------------------------------------------------------------------------------






PLEDGE AGREEMENT


        PLEDGE AGREEMENT (as amended, restated, supplemented, replaced or
otherwise modified from time to time, this "Agreement"), dated as of August 16,
2005, is by and among each of the undersigned (each, an "Pledgor" and, together
with any other entity that becomes a party hereto pursuant to Section 11.2(d)
hereof, collectively, the "Pledgors") and DEUTSCHE BANK AG NEW YORK BRANCH, as
Collateral Agent for the benefit of (i) the Lenders and the Administrative Agent
under the Credit Agreement hereinafter referred to; (ii) if one or more Lenders
(or any Affiliate thereof) has heretofore entered into or hereafter enters into
one or more Interest Rate Agreements or Other Hedging Agreements permitted
pursuant to Section 8.2(e) of the Credit Agreement with, or guaranteed by, the
Borrower or any of its Subsidiaries, any such Lender or Lenders or any Affiliate
of such Lender or Lenders (even if the respective Lender subsequently ceases to
be a Lender under the Credit Agreement for any reason) so long as any such
Lender or Affiliate participates in the extension of such Interest Rate
Agreements or Other Hedging Agreements and their subsequent assigns, if any
(collectively, the "Secured Hedging Agreements"); and (iii) one or more
financial institutions from time to time party to Overdraft Facilities
Agreements with, or guaranteed by, the Borrower or any of its Subsidiaries
(collectively the "Secured Parties" or the "Secured Party"). The meaning of
capitalized terms used herein shall be determined in accordance with
Section 11.13 hereof.


W I T N E S S E T H:


        WHEREAS, Huntsman International LLC, a Delaware limited liability
company (the "Borrower" or the "Company"), the financial institutions (the
"Lenders") from time to time party thereto, Deutsche Bank AG New York Branch, as
administrative agent (together with any successor agent, the "Administrative
Agent"), Deutsche Bank Securities Inc., as joint lead arranger and joint book
runner, Citigroup Global Markets Inc., as co-syndication agent, joint lead
arranger and joint book runner and Credit Suisse, as co-syndication agent and
joint book runner, are contemporaneously herewith entering into a Credit
Agreement dated as of the date hereof (the "Credit Agreement", as the same may
hereafter be amended, modified, extended, renewed, replaced, restated, waived or
supplemented from time to time, and including any agreement extending the
maturity of or restructuring of all or any portion of the Indebtedness under
such agreement or any successor agreements);

        WHEREAS, the Borrower or any of its Subsidiaries may have from time to
time before the date hereof, entered into, or guaranteed, one or more Interest
Rate Agreements or Other Hedging Agreements each as described on Schedule A
hereto (collectively, the "Existing Hedging Agreements");

        WHEREAS, on the Closing Date, Huntsman LLC, a Utah limited liability
company ("HLLC"), will merge with and into the Borrower, with the Borrower as
the surviving entity;

        WHEREAS, the Borrower or any of its Subsidiaries may at any time and
from time to time enter into, or guarantee, one or more Interest Rate Agreements
or Other Hedging Agreements;

        WHEREAS, the Borrower or any of its Subsidiaries may at any time and
from time to time enter into, or guarantee, one or more loan agreements
evidencing the Overdraft Facilities (the "Overdraft Facilities Agreements");

        WHEREAS, pursuant to the Subsidiary Guaranty, each Pledgor (other than
the Borrower) has jointly and severally guaranteed to the Secured Parties the
payment when due of all obligations of Borrower and the other Pledgors under or
with respect to the Loan Documents, the Secured Hedging Agreements and the
Overdraft Facilities Agreements;

        WHEREAS, Huntsman Headquarters Corporation has guaranteed to the Secured
Parties the payment when due of all obligations of Borrower and the other
Pledgors under or with respect to the Loan Documents, the Secured Hedging
Agreements and the Overdraft Facilities Agreements; and

        WHEREAS, each Pledgor desires to execute this Agreement in order to
satisfy the conditions under the Credit Agreement.

--------------------------------------------------------------------------------



        NOW, THEREFORE, in consideration of the extensions of credit to be made
to each Pledgor and other benefits accruing to each Pledgor, the receipt and
sufficiency of which are hereby acknowledged, each Pledgor hereby covenants and
agrees with the Collateral Agent for the benefit of the Secured Parties as
follows:


ARTICLE I

SECURITY INTERESTS


        1.1    Grant of Security Interests.    (a) As collateral security for
the prompt and complete payment and performance of the Secured Obligations when
due, and to induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and to make the Loans and provide the other financial
accommodations to Borrower contemplated therein, each such Pledgor does hereby
grant, pledge, assign and transfer unto the Collateral Agent, in its capacity as
Collateral Agent hereunder for the benefit of the Secured Parties, a continuing
security interest of first priority in all of the right, title and interest of
such Pledgor in, to and under all of the following, whether now existing or
hereafter from time to time arising, and whether now owned or hereafter from
time to time acquired or created: (i)(A) all Investment Property and General
Intangibles consisting of Capital Stock (as defined in the Senior Secured Notes
Indenture) of Subsidiaries (as defined in the Senior Secured Notes Indenture) of
the Borrower or of any Guarantor (as defined in the Senior Secured Notes
Indenture) described in Schedule B (as it may, from time to time, be
supplemented in accordance with the terms hereof); (B) all other Investment
Property and General Intangibles consisting of Capital Stock (as defined in the
Senior Secured Notes Indenture) of Subsidiaries (as defined in the Senior
Secured Notes Indenture) of the Borrower or of any Guarantor (as defined in the
Senior Secured Notes Indenture); provided that, subject to Section 7.13 of the
Credit Agreement and the last paragraph of Section 1.2 hereof, in the case of
this clause (B), each Pledgor's grant, pledge, assignment and transfer of
Pledgor's right, title, and interest in Foreign Subsidiaries extends to only 65%
of the Capital Stock or other equity interests of first-tier Foreign
Subsidiaries of such Pledgor; and (C) all Stock Rights of each Pledgor with
respect to its Pledged Stock, and (ii) all Proceeds and products of any and all
of the foregoing (including, without limitation, all insurance and claims for
insurance effected or held for the benefit of such Pledgor in respect thereof)
(all of the above, as limited below in Sections 1.1(c) and 1.1(d), collectively,
the "Collateral"); provided, however, that the security interests granted
hereunder shall only cover any Pledgor's right, title and interest in any asset
subject to liens described in clause (2) of Section 8.1(h) of the Credit
Agreement, to the extent that the Lender (as defined in that certain Loan
Agreement by and among Huntsman Headquarters Corporation, Huntsman Petrochemical
Corporation, Huntsman Chemical Corporation, Huntsman Packaging Corporation and
U.S. Bank of Utah dated as of December 17, 1996 (the "Headquarters Loan
Agreement") has consented to the grant by Huntsman Headquarters Corporation of a
security interest in any Collateral (as defined in the Headquarters Loan
Agreement) hereunder.

        (b)   The security interests of the Collateral Agent under this
Agreement extend to all Collateral of the kind which is the subject of this
Agreement (but subject to the limitations contained in this Agreement, including
the limitations set forth in Section 1.1(a)(i)(B)) hereof which any Pledgor may
acquire at any time during the continuation of this Agreement.

        (c)   The Collateral shall not include any property or assets (whether
tangible or intangible, including without limitation, Capital Stock) or any
right, title or interest in respect thereof (i) which is subject to an agreement
that expressly prohibits the assignment thereof, or the creation of a security
interest therein (including, without limitation, a Permitted Accounts
Receivables Securitization and the Joint Venture Agreement of Louisiana Pigment
Company as it relates to the Capital Stock of TAI), (ii) to the extent that any
law or regulation applicable to such rights or property prohibits the assignment
thereof or the creation of a security interest therein and (iii) to the extent
that such collateral is not required to be pledged under Section 7.11(a), (c),
(d) or (e) of the Credit Agreement;

2

--------------------------------------------------------------------------------




provided, however, that such rights and property described in the preceding
clauses (i) and (ii) shall be excluded from the Collateral only to the extent
and for so long as such agreement (in the case of clause (i)) or such law (in
the case of clause (ii)) continues to expressly prohibit the creation of such
security interest, and upon the expiration of such prohibition, the rights and
property as to which such prohibition previously applied shall automatically be
included in the Collateral, without further action on the part of the Pledgor or
the Collateral Agent.

        (d)   Notwithstanding Sections 1.1(a) and (b), for the avoidance of
doubt, Collateral shall not include Capital Stock and equity interests, or
portions thereof, of Persons organized outside the United States which would
otherwise be required to be pledged to the Collateral Agent pursuant to the
terms hereof ("Foreign Equity Interests") but which are pledged pursuant to
collateral documents ("Foreign Pledge Documents") governed by the laws of a
jurisdiction other than any State or Federal laws of the United States of
America, including, without limitation, the Capital Stock of TG and the Capital
Stock representing 65% of the combined voting power of UK Holdco 1.

        1.2    Delivery of Pledged Stock.    The certificates representing the
Pledged Stock listed on Schedule B (other than Pledge Stock which is not
certificated) shall be delivered to the Collateral Agent contemporaneously
herewith together with appropriate undated stock powers duly executed in blank.
Neither the Collateral Agent nor any Secured Party shall be obligated to
preserve or protect any rights with respect to the Pledged Stock or to receive
or give any notice with respect thereto whether or not the Collateral Agent or
any Secured Party is deemed to have knowledge of such matters. The Collateral
Agent agrees to hold such Pledged Stock, and any other Collateral in its
possession for the benefit of the Secured Parties.

        Subject to Section 7.13 of the Credit Agreement, (i) if and to the
extent that the Collateral Agent receives or holds stock certificates
representing more than 65% of the total combined voting power of all classes of
Capital Stock of any Foreign Subsidiary (other than TG) entitled to vote, the
Collateral Agent agrees to act as bailee and custodian for the benefit of the
Pledgor with respect to any portion of such Capital Stock representing more than
65% of the total combined voting power of all classes of Capital Stock of any
such Foreign Subsidiary except as otherwise provided in the last sentence of
this Section 1.2u and (ii) if following a change in the relevant sections of the
Code or the regulations, rules, rulings, notices or other official
pronouncements issued or promulgated thereunder which would permit a pledge of
662/3% or more of the total combined voting power of all classes of Capital
Stock of such Foreign Subsidiary entitled to vote without causing the
undistributed earnings of such Foreign Subsidiary as determined for Federal
income taxes to be treated as a deemed dividend to the Pledgor for Federal
income tax purposes, then the 65% limitation set forth in clause (i) of this
paragraph shall no longer be applicable (or shall be adjusted, as appropriate)
and the Pledgor shall duly pledge and deliver to the Collateral Agent an
additional amount of such Capital Stock equal to the appropriately adjusted
percentage limitation minus the amount otherwise required to be pledged pursuant
to the first sentence of this Section 1.2 hereunder.

        1.3    Continued Performance by Pledgor.    The assignments and security
interests under this Agreement granted to the Collateral Agent shall not relieve
any Pledgor from the performance of any term, covenant, condition or agreement
on such Pledgor's part to be performed or observed under or in respect of any of
the Collateral pledged by it hereunder or from any liability to any Person under
or in respect of any of such Collateral or impose any obligation on the
Collateral Agent to perform or observe any such term, covenant, condition or
agreement on such Pledgor's part to be so performed or observed or impose any
liability on the Collateral Agent for any act or omission on the part of such
Pledgor relative thereto or for any breach of any representation or warranty on
the part of such Pledgor contained in this Agreement or any other Loan Document,
or in respect of the Collateral pledged by it hereunder or made in connection
herewith or therewith.

3

--------------------------------------------------------------------------------



        1.4    Power of Attorney.    By way of securing its obligations
hereunder, each Pledgor hereby constitutes and appoints the Collateral Agent its
true and lawful attorney, irrevocably, with full power after the occurrence of
and during the continuance of an Event of Default (in the name of such Pledgor
or otherwise), in the Collateral Agent's discretion, to take any action and to
execute any instrument which the Collateral Agent may reasonably deem necessary
or advisable to accomplish the purposes of this Agreement, which appointment as
attorney is coupled with an interest.


ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS


        2.1    General Representations, Warranties and Covenants.    In addition
to and not in limitation of the representations and warranties of any Pledgor
set forth in any other Debt Document to which such Pledgor is a party, each
Pledgor represents, warrants and covenants to the Collateral Agent, which
representations, warranties and covenants shall survive execution and delivery
of this Agreement, as follows:

        (a)    Incorporation of Credit Agreement Representations.    The
representations and warranties set forth in Article VI of the Credit Agreement
as they relate to such Pledgor or to the Loan Documents to which such Pledgor is
party, each of which representations is incorporated herein by reference, are
true and correct in all material respects and the Collateral Agent shall be
entitled to rely on such representations and warranties as if fully set forth
herein.

        (b)    Title to Pledged Stock.    Such Pledgor is the record and
beneficial owner of each share of the Pledged Stock indicated on Schedule B as
being owned by it. All of such shares of the Pledged Stock are duly authorized,
validly issued, fully paid and non-assessable (or, with respect to foreign
entities, to the extent such concepts are applicable under the laws under which
such entities are organized). Such Pledgor has all requisite rights, power, and
authority to pledge and deliver such Pledged Stock to the Collateral Agent
pursuant hereto (or, with respect to the Capital Stock that is not certificated,
to execute, deliver, record and register any and all pledges or charges on such
shares which are necessary or advisable to create a first priority perfected
security interest (subject to clauses (i) and (vi) of the definition of
"Customary Permitted Liens" in the Credit Agreement) in such shares). Each
Pledgor indicated on Schedule B as owning shares in a foreign entity has
executed and delivered and will promptly following the date hereof record and
register, any and all pledges, charges and other instruments necessary to create
valid, continuing, perfected Liens (or the equivalent rights under the
applicable laws of the relevant foreign jurisdictions) on such Pledged Stock
(subject to clauses (i) and (vi) of the definition of "Customary Permitted
Liens" in the Credit Agreement) in favor of the Collateral Agent, for the
benefit of the Collateral Agent and the Secured Parties.

        (c)    Necessary Filings.    Subject to the limitations described in
Section 6.21(a) of the Credit Agreement, all documents and instruments for all
filings, registrations and recordings necessary or appropriate to create,
preserve, protect and perfect the security interests granted by the Pledgors to
the Collateral Agent hereby in respect of the Collateral have been delivered by
the Pledgors to the Collateral Agent, and, upon the Collateral Agent's
accomplishing of all such filings, registrations and recordings, the security
interests granted to the Collateral Agent for the benefit of the Collateral
Agent and the Secured Parties pursuant to this Agreement in and to the
Collateral constitute or shall constitute perfected security interests therein
and is or shall be entitled to all the rights, priorities and benefits afforded
by the UCC or other relevant law as enacted in any relevant jurisdiction to
perfected security interests.

        (d)    Other Financing Statements.    As of the date hereof, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) on file or of record in any relevant jurisdiction
covering or purporting to cover any interest of any kind in the Collateral,
except for (i) those evidencing Permitted Liens and (ii) financing statements
evidencing Liens released

4

--------------------------------------------------------------------------------




on the date hereof (or for which a UCC-3 termination statement or other release
satisfactory to the Collateral Agent shall have been previously filed or
delivered to the Collateral Agent on the date hereof) and, so long as any of the
Secured Obligations are in effect, no Pledgor will authorize to be filed in any
public office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements relating to the
Collateral, except financing statements filed to or to be filed in respect of
and covering the security interests granted hereby by such Pledgor or for those
evidencing Permitted Liens.

        (e)    Chief Executive Office; Records.    The chief executive office of
each Pledgor is located at the address indicated on Schedule 2.1(e) hereto for
such Pledgor. No Pledgor shall move its chief executive office until (i) it
shall have given to the Collateral Agent not less than 30 days' (or such shorter
period as may be acceptable to the Collateral Agent) prior written notice of its
intention to do so, clearly describing such new location and providing such
other information in connection therewith as the Collateral Agent may reasonably
request, (ii) with respect to such new location, it shall have taken all action,
reasonably satisfactory to the Collateral Agent, to maintain the security
interests of the Collateral Agent in the Collateral intended to be granted and
perfected hereby at all times fully perfected and in full force and effect,
(iii) at the reasonable request of the Collateral Agent, it shall have furnished
an opinion of counsel acceptable to the Collateral Agent to the effect that all
financing or continuation statements and amendments or supplements thereto have
been filed in the appropriate filing office or offices, and all other actions
(including, without limitation, the payment of all filing fees and taxes, if
any, payable in connection with such filings) have been taken, in order to
perfect (and maintain the perfection and priority of) the security interests
granted hereby and (iv) the Collateral Agent shall have received evidence that
all other actions (including, without limitation, the payment of all filing fees
and taxes, if any, payable in connection with such filings) have been taken, in
order to perfect (and maintain the perfection and priority of) the security
interests granted hereby.

        (f)    Trade Names; Change of Name.    The true and correct corporation
identification number (if applicable) or other applicable formation
identification number (if applicable) of each Pledgor, the exact legal name of
each Pledgor as it appears in official filings in the state of its incorporation
or organization and the jurisdiction of incorporation or organization of each
Pledgor is set forth on Schedule 2.1(f). No Pledgor shall change its legal name
or assume or operate in any jurisdiction under any trade, fictitious or other
name in any manner which might make any financing statement or continuation
statement filed in connection therewith misleading within the meaning of
Article 9 of the UCC until (i) it shall have given to the Collateral Agent not
less than 30 days' prior written notice of its intention so to do, clearly
describing such new name and the jurisdictions in which such new name shall be
used and providing such other information in connection therewith as the
Collateral Agent may reasonably request, (ii) with respect to such new name, it
shall have taken all action to maintain the security interests of the Collateral
Agent in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect, (iii) at the reasonable request of the
Collateral Agent, it shall have furnished an opinion of counsel reasonably
acceptable to the Collateral Agent to the effect that all financing or
continuation statements and amendments or supplements thereto have been filed in
the appropriate filing office or offices, and (iv) the Collateral Agent shall
have received evidence reasonably satisfactory to it that all other actions
(including, without limitation, the payment of all filing fees and taxes, if
any, payable in connection with such filings) have been taken, in order to
perfect (and maintain the perfection and priority of) the security interests
granted hereby.

        (g)    Jurisdiction of Incorporation.    The jurisdiction of
incorporation or formation of each Pledgor as of the date hereof is listed
Schedule 2.1(g). Without limiting the prohibitions on mergers involving the
Pledgors contained in the Credit Agreement, no Pledgor shall reincorporate or
reorganize itself under the laws of any jurisdiction other than the jurisdiction
in which it is incorporated or organized as of the date hereof unless (i) it
shall have given to the Collateral Agent not less than 30 days' prior written
notice of its intention to do so, clearly describing such new state of
incorporation

5

--------------------------------------------------------------------------------




or formation, as the case may be, and providing such other information in
connection therewith as the Collateral Agent may reasonably request, (ii) with
respect to such new state of incorporation or formation, as the case may be, it
shall have taken all action, reasonably satisfactory to the Collateral Agent, to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted and perfected hereby at all times fully perfected and in
full force and effect, (iii) at the reasonable request of the Collateral Agent,
it shall have furnished a customary opinion of counsel reasonably acceptable to
the Collateral Agent to the effect that all financing or continuation statements
and amendments or supplements thereto have been filed in the appropriate filing
office or offices, and all other actions (including, without limitation, the
payment of all filing fees and taxes, if any, payable in connection with such
filings) have been taken, in order to perfect (and maintain the perfection and
priority of) the security interest granted hereby and (iv) the Collateral Agent
shall have received evidence reasonably satisfactory to it that all other
actions (including, without limitation, the payment of all filing fees and
taxes, if any, payable in connection with such filings have been taken, in order
to perfect (and maintain the perfection and priority of) the security interest
granted hereby.

        2.2    Reliance.    All agreements, statements, representations and
warranties made by each Pledgor herein or in any certificate or other instrument
delivered by such Pledgor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of this Agreement, the other Loan Documents, the Secured
Hedging Agreements and the Overdraft Facilities Agreements regardless of any
investigation made by the Secured Parties or on their behalf.


ARTICLE III

PROVISIONS CONCERNING PLEDGED STOCK


        From the date hereof and continuing thereafter until this Agreement is
terminated pursuant to Section 12.2, each Pledgor covenants and agrees with the
Collateral Agent and the Secured Parties as follows:

        3.1    Pledge of Additional Stock.    To the extent required by the
Credit Agreement, if any Pledgor shall at any time acquire any additional shares
of the Capital Stock of any class pledged or required to be pledged hereunder,
whether such acquisition shall be by purchase, exchange, reclassification,
dividend, or otherwise, or acquire any new Capital Stock, such Pledgor shall
forthwith (and without the necessity for any request or demand by the Collateral
Agent or any Secured Party) (a) unless such shares are uncertificated shares,
deliver such share certificates to the Collateral Agent in the same manner as
described in Section 1.2, or (b) if such shares are uncertificated shares of
Capital Stock, take all actions necessary to grant to the Collateral Agent a
perfected security interest in such shares (including the execution, delivery,
recording and registering of a pledge or a charge on shares with any and all
appropriate company or governmental offices) together with, in either case, a
supplement to Schedule B reflecting the addition of such additional share
certificates of Capital Stock, whereupon such additional share certificates of
Capital Stock shall be deemed to be Pledged Stock for all purposes hereunder.
Each Pledgor will hold in trust for the Collateral Agent and the Secured Parties
upon receipt and immediately thereafter deliver to the Collateral Agent any
instrument evidencing or constituting Collateral (except, so long as no Event of
Default has occurred and is continuing, ordinary cash dividends, if any, paid
with respect to the Pledged Stock and the Stock Rights, as permitted by the
Credit Agreement).

        3.2    Capital Stock.    

        (a)    Registration of Capital Stock.    At any time after the
occurrence and during the continuance of an Event of Default, each Pledgor will,
to the extent permitted by the Requirements of Law, permit any registerable
Capital Stock constituting Collateral to be registered in the name of the
Collateral Agent or its nominee at the option of the Collateral Agent.

6

--------------------------------------------------------------------------------



        (b)    Exercise of Rights in Capital Stock.    Subject to Article V,
each Pledgor will permit the Collateral Agent or its nominee at any time after
the occurrence and during the continuance of an Event of Default, without
notice, to exercise all voting and corporate rights relating to the Capital
Stock constituting Collateral, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
shares of the Capital Stock and the Stock Rights as if it were the absolute
owner thereof.


ARTICLE IV

PROVISIONS CONCERNING ALL COLLATERAL


        4.1    Protection of Collateral Agent's Security.    Each Pledgor
covenants that it will do nothing to impair the rights of the Collateral Agent
in the Collateral hereunder. Each Pledgor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of such Pledgor to satisfy its Secured Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Pledgor, except due to the gross negligence or willful misconduct of the
Collateral Agent.

        4.2    Right to Initiate Judicial Proceedings, etc.    Upon the
occurrence and during the continuance of an Unmatured Event of Default or an
Event of Default, the Collateral Agent shall have the exclusive right,
obligation and power to institute and maintain, and it shall institute and
maintain such suits and proceedings as directed by the Instructing Group
pursuant to this Agreement to protect and enforce the rights vested in it by
this Agreement for the benefit of the Secured Parties.

        4.3    Appointment of a Receiver.    After the occurrence and during the
continuance of an Event of Default, the Collateral Agent may be appointed as a
receiver of any or all of the Collateral in a judicial proceeding.
Notwithstanding the appointment of a receiver, the Collateral Agent shall be
entitled to retain possession and control of all cash held by or deposited with
it or its agents or co-agents pursuant to any provision of this Agreement or any
Mortgage.

        4.4    Further Actions.    Each Pledgor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such lists, descriptions and designations of its Collateral,
warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted by such Pledgor, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve,
realize upon or protect its security interest in the Collateral, within seven
days after any request by the Collateral Agent or such earlier date as may be
required by law or necessary to preserve or protect the security interests in
the Collateral granted by such Pledgor pursuant to this Agreement.

        4.5    Financing Statements.    Each Pledgor agrees to authorize and
deliver to the Collateral Agent such financing statements, in form acceptable to
the Collateral Agent, as the Collateral Agent may from time to time request as
are necessary or desirable in the reasonable opinion of the Collateral Agent to
establish and maintain a valid, enforceable, first priority perfected security
interest in its Collateral in favor of the Collateral Agent for the benefit of
the Secured Parties and as provided herein and the other rights and security
contemplated hereby all in accordance with the Uniform Commercial Code as
enacted in any and all relevant jurisdictions or any other relevant law. Each
Pledgor will pay any applicable filing fees, recordation taxes and expenses
relating to its Collateral. Each Pledgor authorizes the Collateral Agent to file
and deliver any such financing statements without the signature of such Pledgor
where permitted by law. The Pledgors authorize the filing of any financing
statement that the Collateral Agent deems necessary or advisable and such
financing statements may include super-generic descriptions of the Collateral.

7

--------------------------------------------------------------------------------





        4.6    Control.    To the extent required under Section 9-313 of the
Uniform Commercial Code, where any Collateral with a fair market value of
greater than $5,000,000 is in the possession of a third party, each Pledgor will
join with the Collateral Agent in notifying the third party of the Collateral
Agent's security interests and will use its commercially reasonable efforts to
obtain an acknowledgement from the third party that it is holding the Collateral
for the benefit of the Collateral Agent. Upon request of the Collateral Agent,
each Pledgor will cooperate with the Collateral Agent in obtaining control with
respect to Collateral consisting of Investment Property constituting Collateral
hereunder (to the extent "control" within the meaning of Sections 8-106 and
9-106 of the UCC can be obtained with respect to such Investment Property).

        4.7    Receivables Subsidiary.    The Borrower will direct each member
of the Board of Directors of HRF to adopt and keep in full force and effect at
all times the resolution set forth in Exhibit B hereto and, in the event that a
member of the Board of Directors of HRF shall fail to do so, immediately remove
such member and appoint a new member of the Board of Directors of HRF.


ARTICLE V

REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT


        5.1    Default.    

        (a)   Unless and until an Event of Default shall occur and be continuing
and subject to the last sentence of Section 3.1 above, each Pledgor shall be
entitled to receive all cash dividends or other distributions on its Pledged
Stock except (i) distributions made in Capital Stock on such Pledged Stock
resulting from stock dividends on or subdivision, combination or
reclassification of the outstanding Capital Stock of any corporation or as a
result of any merger, consolidation, acquisition or other exchange of assets of
any corporation unless the requirements of the next sentence are complied with;
and (ii) all sums paid in respect of such Pledged Stock upon liquidation or
dissolution, repurchase, retirement or redemption, other than as permitted by
Section 8.3 of the Credit Agreement. All such sums, dividends, distributions,
proceeds or property described in the immediately preceding clauses (i) and
(ii) shall, if received by any Pledgor, be held in trust for the benefit of the
Collateral Agent and Secured Parties and shall forthwith be delivered to the
Collateral Agent (accompanied by proper instruments of assignment and/or stock
powers executed by such Pledgor in accordance with the Collateral Agent's
instructions) to be held subject to the terms of this Agreement. Upon the
occurrence and during the continuance of a Event of Default, the Collateral
Agent shall be entitled to receive all payments of whatever kind made upon or
with respect to any Collateral and to hold such payments as Collateral or apply
such payments pursuant to the terms of this Agreement.

        (b)   At any time after an Event of Default has occurred and is
continuing, the Collateral Agent shall be entitled upon delivery of a written
certification from the Administrative Agent to the Collateral Agent certifying
that an Event of Default has occurred and is continuing (a "Default
Certification") to exercise, or to refrain from exercising, any right, remedy,
trust or power available to or conferred on the Collateral Agent hereunder and
in connection herewith, to direct the time, method and place of conducting any
proceeding for any right or remedy available to the Collateral Agent under this
Agreement or of exercising any trust or power conferred on the Collateral Agent
under this Agreement, or for the appointment of a receiver, or to direct the
taking or refraining from taking of any other action authorized by this
Article V.

        (c)   So long as no Event of Default has occurred and is continuing, the
Pledgors shall have the sole and exclusive right to vote and give consents with
respect to all of their respective Pledged Stock and to consent to, ratify or
waive notice of any and all meetings. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent, on behalf of the
Secured Parties, shall have the exclusive right, but shall not be obligated,
(i) to vote and give consents with respect to any merger, consolidation,
liquidation or reorganization of the issuer of any Pledged Stock and, in
connection

8

--------------------------------------------------------------------------------




therewith, to join in and become a party to any plan of recapitalization,
reorganization, or readjustment (whether voluntary or involuntary) as shall seem
desirable to the Collateral Agent, to protect or further their interests in
respect of the Collateral, (ii) to deposit the Collateral under any such plan,
and (iii) to make any exchange, substitution, cancellation or surrender of the
Collateral required by any such plan and to take such action with respect to the
Collateral as may be required by any such plan or for the accomplishment
thereof, and no such disposition, exchange, substitution, cancellation or
surrender shall be deemed to constitute a release of the Collateral from the
Liens of this Agreement.

        5.2    Remedies; Obtaining the Collateral Upon Default.    Each Pledgor
agrees that if any Event of Default shall have occurred and be continuing, then
and in every such case, subject to any mandatory requirements of applicable law
then in effect, the Collateral Agent, acting at the direction of the Instructing
Group, shall have, in addition to any rights now or hereafter existing under
applicable law, and shall have all rights as a secured creditor under the
Uniform Commercial Code in all relevant jurisdictions and may also:

        (a)   in addition to any rights the Collateral Agent may have under
Section 4.4, instruct the obligor or obligors on any agreement, instrument or
other obligation constituting such Pledgor's Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent or to a cash collateral account and may exercise any and
all remedies of such Pledgor in respect of such Collateral; and

        (b)   sell, assign or otherwise liquidate, or direct any Pledgor to
sell, assign or otherwise liquidate, any or all of the Collateral or any part
thereof, and take possession of the proceeds of any such sale or liquidation; it
being understood that each Pledgor's obligation so to deliver such Collateral is
of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by each Pledgor of said obligation.

        5.3    Remedies; Disposition of the Collateral.    Any Collateral
repossessed by the Collateral Agent under or pursuant to Section 5.2 and any
other Collateral whether or not so repossessed by the Collateral Agent, may be
sold, assigned, leased or otherwise disposed of under one or more contracts or
as an entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable. Subject to mandatory requirements of applicable laws
then in effect, any of the Collateral may be sold, leased or otherwise disposed
of in the condition in which the same existed when taken by the Collateral Agent
or after any overhaul or repair at the expense of the relevant Pledgor which the
Collateral Agent shall determine to be commercially reasonable. Subject to
mandatory requirements of applicable laws then in effect, any such disposition
that shall be a private sale or other private proceeding permitted by such
requirements shall be made upon not less than ten (10) days' written notice to
the applicable Pledgor specifying the time at which such disposition is to be
made and the intended sale price or other consideration therefor, and shall be
subject, for the ten (10) days after the giving of such notice, to the right of
the applicable Pledgor or any nominee of such Pledgor to acquire the Collateral
involved at a price or for such other consideration at least equal to the
intended sale price or other consideration so specified. Subject to mandatory
requirements of applicable laws then in effect, any such disposition that shall
be a public sale permitted by such requirements shall be made upon not less than
ten (10) days' written notice to the applicable Pledgor specifying the time and
place of such sale and, in the absence of applicable requirements of law, shall
be by public auction (which may, at the Collateral Agent's option, be subject to
reserve), after publication of notice of such auction not less than ten
(10) days prior thereto in two newspapers of general circulation in Salt Lake
City, Utah, the City of New York and in such other locations as may be necessary
in order for the sale to be "commercially reasonable" (as such term is used in
Article 9 of the Uniform Commercial Code). To the extent not prohibited by any
Requirement of Law, the

9

--------------------------------------------------------------------------------




Collateral Agent or any Secured Party may bid for (for cash or as credit against
the amount owing to it) and become the purchaser of the Collateral or any item
thereof, offered for sale in accordance with this Section without accountability
to the applicable Pledgor. If, under mandatory requirements of applicable law,
the Collateral Agent shall be required to make disposition of the Collateral
within a period of time which does not permit the giving of notice to the
applicable Pledgor as hereinabove specified, the Collateral Agent need give such
Pledgor only such notice of disposition as shall be reasonably practicable in
view of such mandatory requirements of applicable law. Each Pledgor agrees to do
or cause to be done all such other acts and things as may be reasonably
necessary to make such sale or sales of all or any portion of the Collateral
pledged by it valid and binding and in compliance with any and all Requirements
of Law, all at such Pledgor's expense. Proceeds of any sale or other disposition
of Collateral pursuant hereto shall be applied in accordance with Section 5.5.

        5.4    Waiver of Claims.    Except as otherwise provided in this
Agreement, EACH PLEDGOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY THE
REQUIREMENTS OF LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE
COLLATERAL AGENT'S TAKING POSSESSION OR THE COLLATERAL AGENT'S DISPOSITION OF
ANY OF THE COLLATERAL PURSUANT TO SECTION 5.3, INCLUDING, WITHOUT LIMITATION,
ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and
in connection therewith, each Pledgor hereby further waives, to the extent
permitted by law:

        (a)   all damages occasioned by such taking of possession except any
damages which are the direct result of the gross negligence or willful
misconduct of the Collateral Agent, its employees or agents;

        (b)   all other requirements as to the time, place and terms of sale or
other requirements with respect to the enforcement of the Collateral Agent's
rights hereunder; and

        (c)   all rights of redemption, marshaling, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any applicable law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof, and such Pledgor, for itself and
all who may claim under it, insofar as it or they now or hereafter lawfully may,
hereby waives the benefit of all such laws.

        Any sale of, or the grant of options to purchase, or any other
realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the applicable
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Pledgor and against any and all Persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through and under such Pledgor.

        5.5    Application of Proceeds.    

        (a)   All moneys collected by the Collateral Agent upon any sale or
other disposition of the Assets, together with all other moneys received by the
Collateral Agent hereunder, shall be applied as follows:

          (i)  first, to the payment to the Collateral Agent or the
Administrative Agent an amount equal to (A) any and all sums advanced by the
Collateral Agent in order to preserve the Collateral or preserve its security
interests in the Collateral; and (B) in the event of any proceeding for the
collection or enforcement of any indebtedness, obligations, or liabilities of
any Pledgor with respect to any portion of the Secured Obligations after an
Event of Default shall have occurred and be continuing, the reasonable expenses
of taking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Collateral Agent of
its rights hereunder, together with reasonable attorneys' fees and court costs;

        (ii)   second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), an amount equal to the outstanding Primary
Obligations shall be paid to the Secured

10

--------------------------------------------------------------------------------






Parties as provided in Section 5.5(d) hereof, with each Secured Party receiving
an amount equal to such outstanding Primary Obligations or, if the proceeds are
insufficient to pay in full all such Primary Obligations, its Pro Rata Share of
the amount remaining to be distributed;

        (iii)  third, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii), an amount equal to the
outstanding Secondary Obligations shall be paid to the Secured Parties as
provided in Section 5.5(d), with each Secured Party receiving an amount equal to
its outstanding Secondary Obligations or, if the proceeds are insufficient to
pay in full all such Secondary Obligations, its Pro Rata Share of the amount
remaining to be distributed; and

        (iv)  fourth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iii), inclusive, and following
the termination of this Agreement pursuant to Section 9.2, to the relevant
Pledgor or to whomever may be lawfully entitled to receive such surplus, or as a
court of competent jurisdiction may direct.

        (b)   For purposes of this Agreement (i) "Pro Rata Share" shall mean,
when calculating a Secured Party's portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction, the numerator of which
is the then unpaid amount of such Secured Party's Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (ii) "Primary Obligations" shall mean (A) in the case of the
Credit Agreement Obligations, all principal of, and interest on, all Loans
(together with all interest accrued thereon) under the Credit Agreement, and all
fees, and (B) in the case of the Secured Hedging Obligations and Overdraft
Facilities Obligations, all amounts due under the Secured Hedging Agreements and
the Overdraft Facilities Agreements (other than indemnities, fees (including,
without limitation, attorneys' fees) and similar obligations and liabilities)
and (iii) "Secondary Obligations" shall mean all Obligations other than Primary
Obligations.

        (c)   If any payment to any Secured Party of any distribution would
result in overpayment to such Secured Party, such excess amount shall instead be
distributed in respect of the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of the other Secured Parties, with each Secured
Party whose Primary Obligations or Secondary Obligations, as the case may be,
have not been paid in full to receive an amount equal to such excess amount
multiplied by a fraction the numerator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of such Secured Party
and the denominator of which is the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of all Secured Parties entitled to such
distribution.

        (d)   All payments required to be made hereunder shall be made (i) if to
the Lenders or the Administrative Agent, to the Administrative Agent under the
Credit Agreement for the account of the Lenders or the Administrative Agent, as
the case may be, and (ii) if to any other Secured Party, to the trustee, paying
agent or other similar representative (each a "Representative") for such other
Secured Party or, in the absence of such a Representative, such applicable
Secured Party.

        (e)   For purposes of applying payments received in accordance with this
Section 8.5, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent under the Credit Agreement and (ii) the other applicable
Secured Parties for a determination (which the Administrative Agent, and the
other Secured Parties agree (or shall agree) to provide upon request of the
Collateral Agent) of the outstanding Primary Obligations and Secondary
Obligations owed to the Administrative Agent, Lenders, or the other applicable
Representatives or Secured Parties, as the case may be. Unless it has actual
knowledge (including by way of written notice from a Secured Party to the
contrary), the Administrative Agent, and each other applicable Representative or
Secured Party, in furnishing information pursuant to the preceding sentence, and
the Collateral Agent, in acting hereunder, shall be entitled to assume that no
Secondary Obligations are outstanding.

11

--------------------------------------------------------------------------------



        (f)    Each Secured Party hereby agrees that, notwithstanding the order
of filing of the financing statements evidencing the granting of security
interests hereunder or any other priority to which such Secured Party may
otherwise be entitled, (i) the proceeds of the Collateral shall be distributed
in accordance with the provisions of this Section 5.5, (ii) the Collateral Agent
shall have discretion to apply proceeds of Collateral in such a manner as is
necessary to give effect to this Section 5.5, and (iii) any proceeds of the
Collateral received by it other than from the Collateral Agent shall be held in
trust and immediately turned over to the Collateral Agent for application in
accordance with the provisions of this Section 5.5.

        (g)   This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Pledgor contained herein, in the other Loan
Documents, and, as applicable, the Secured Hedging Agreements, the Overdraft
Facilities Agreements and otherwise in connection herewith or therewith.

        (h)   It is understood and agreed that the Pledgors shall remain liable
to the extent of any deficiency between the amount of the proceeds of the
Collateral hereunder and the aggregate amount of the sums referred to in
clauses (i) through (iii) inclusive, of Section 5.5(a).

        5.6    Remedies Cumulative.    Each and every right, power and remedy
hereby specifically given to the Collateral Agent shall be in addition to every
other right, power and remedy specifically given under this Agreement, the
Secured Hedging Agreements, the other Loan Documents, or now or hereafter
existing at law or in equity, or by statute and each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time or simultaneously and as often and in such order as may be
deemed expedient by the Collateral Agent. All such rights, powers and remedies
shall be cumulative and the exercise or the beginning of the exercise of one
shall not be deemed a waiver of the right to exercise any other or others. No
delay or omission of the Collateral Agent in the exercise of any such right,
power or remedy and no renewal or extension of any of the Secured Obligations
and no course of dealing between the relevant Pledgor and the Collateral Agent
or any holder of any of the Secured Obligations shall impair any such right,
power or remedy or shall be construed to be a waiver of any Event of Default or
an acquiescence therein. No notice to or demand on any Pledgor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Collateral
Agent to any other or further action in any circumstances without notice or
demand. In the event that the Collateral Agent shall bring any suit to enforce
any of its rights hereunder and shall be entitled to judgment, then in such suit
the Collateral Agent may recover expenses, including attorneys' fees, and the
amounts thereof shall be included in such judgment.

        5.7    Discontinuance of Proceedings.    In case the Collateral Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Collateral Agent, then and in every such case the
relevant Pledgor, the Collateral Agent and each holder of any of the Secured
Obligations shall be restored to their former positions and rights hereunder
with respect to the Collateral subject to the security interests created under
this Agreement, and all rights, remedies and powers of the Collateral Agent
shall continue as if no such proceeding had been instituted.

        5.8    Collateral Agent's Calculations.    

        (a)   For the purpose of determining the amount of the Secured
Obligations to be used as a basis for applying Proceeds hereunder, promptly
after the date that the Collateral Agent receives a Default Certification, the
Collateral Agent shall send a copy thereof to each Representative, and each such
recipient shall deliver to the Collateral Agent certifications as to the Secured
Obligations owed to the Secured Parties for which such Representative acts,
subject to an adjustment as a result of the provisions of Section 5.8(b).

12

--------------------------------------------------------------------------------



        (b)   The Collateral Agent may rely on the certifications supplied by
any Representative pursuant to Section 5.8(a), and the Collateral Agent shall
have no liability to any Secured Party for actions taken in reliance on such
information. All distributions made by the Collateral Agent pursuant to
Section 5.1 and the other provisions of this Agreement shall (subject to any
decree of any court of competent jurisdiction) be final as between the
Collateral Agent and such Representative, and the Collateral Agent shall have no
duty to inquire as to the application by any Representative or Secured Party of
any amounts distributed to it. Notwithstanding anything else in this Agreement
to the contrary, upon a determination by a court of competent jurisdiction
(including any court having jurisdiction in any proceeding against any Pledgor
under the Bankruptcy Code) as to any distributions payable to any Representative
or Secured Party, any and all subsequent distributions with respect to such
Secured Party shall be made in accordance therewith. If, at any time, the
Collateral Agent reasonably determines in its sole discretion that an allocation
or distribution previously made pursuant to Section 5.1 or any other provisions
of this Agreement was based on a mistake of fact, the Collateral Agent may in
its discretion, but shall not be obligated to, adjust subsequent allocations and
distributions thereunder so that, on a cumulative basis, the Representative or
Secured Parties receive the distributions to which they would have been entitled
if such mistake of fact had not been made.

        (c)   Any amounts held by the Collateral Agent from time to time
hereunder shall be invested in Cash or Cash Equivalents.

        5.9    Adjustments.    Solely for the purpose of determining any
allocation being made pursuant to Section 8.1, any Proceeds previously allocated
but not distributed until the distribution that is the subject of the allocation
has been effected shall be deducted from the amount of the unpaid Secured
Obligations in respect of which such Proceeds previously allocated but not
distributed are allocated. In the event the Collateral Agent is unable to
distribute any Proceeds, such Proceeds not distributed shall be held in trust
for the benefit of the Person entitled to distribution thereof until the
termination of this Agreement under Section 9.2, at which time the Collateral
Agent shall give notice to such Person that Proceeds allocated to such Person
remain in the custody of the Collateral Agent, and if such Person thereafter
fails to request a distribution of such Proceeds within one hundred twenty
(120) days after receipt by such Person of such notice, the Collateral Agent
shall distribute all such Proceeds to the applicable Pledgor.

        5.10    Sharing Arrangements.    

        (a)   The Secured Parties agree that the provisions of this Agreement
with respect to allocations and distributions of Proceeds to the Secured Parties
shall prevail notwithstanding any event or circumstance, including, without
limitation, in the event that, through the operation of any bankruptcy,
reorganization, insolvency or other laws or otherwise, the Collateral Agent's
security interest in the Assets or the Collateral is avoided in whole or in part
or is enforced with respect to some, but not all of the Secured Obligations then
outstanding.

        (b)   In furtherance of the foregoing, the Secured Parties agree that
none of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation otherwise payable to
another Secured Party (but for the effect of such avoidance action) in
accordance with this Article V (including any Section hereof) or any other
provisions of this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of any such avoidance action otherwise
allocable to them shall instead be allocated and turned over to such other
Secured Party.

13

--------------------------------------------------------------------------------




ARTICLE VI

INDEMNITY


        6.1    Indemnity.    

        (a)   Each Pledgor, jointly and severally, will indemnify and hold
harmless the Collateral Agent, and each Secured Party and each director,
officer, employee, partner, advisor, agent, attorney, trustee and Affiliate of
the Collateral Agent, and each Secured Party (each such Person an "Indemnified
Party") from and against all losses, claims, damages, penalties, obligations
(including removal or remedial actions), expenses or liabilities which arise out
of; in any way relate to, or result from the transactions contemplated by this
Agreement, any of the other Loan Documents, or in any other way connected with
the administration of the transactions contemplated hereby or thereby or the
enforcement of any of the terms of, or the preservation of any rights thereof,
or in any way relating to or arising out of the manufacture, ownership,
ordering, purchase, delivery, control, acceptance, lease, financing, possession,
operation, condition, sale, return or other disposition, or use of the
Collateral (including, without limitation, latent or other defects, whether or
not discoverable), any contract claim or, to the maximum extent permitted under
applicable law, the violation of the laws of any country, state or other
governmental body or unit, or any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage) and to reimburse each Indemnified Party upon their demand, for any
Attorney Costs incurred in connection with investigating, preparing to defend or
defending any such loss, claim, damage, liability, action or claim; provided,
however, that no Indemnified Party shall have the right to be so indemnified
hereunder for any loss, claim, damage, penalties, obligations, expense or
liability to the extent it arises or results from the gross negligence or
willful misconduct or bad faith of such Indemnified Party as finally determined
by a court of competent jurisdiction. If any action, suit or proceeding arising
from any of the foregoing is brought against the Collateral Agent, any Secured
Party or any other Indemnified Party, the Pledgors will, if requested by the
Collateral Agent, any Secured Party or any such Indemnified Party, resist and
defend such action, suit or proceeding or cause the same to be resisted and
defended by counsel reasonably satisfactory to the Person or Persons indemnified
or intended to be indemnified. Each Indemnified Party shall, unless the
Collateral Agent, a Secured Party or other Indemnified Party has made the
request described in the preceding sentence and such request has been complied
with, have the right to employ its own counsel (or (but not as well as) staff
counsel) to investigate and control the defense of any matter covered by such
indemnity and the reasonable fees and expenses of such counsel shall be at the
expense of the indemnifying party. If any Pledgor shall fail to do any act or
thing which it has covenanted to do hereunder or any representation or warranty
on the part of any Pledgor contained herein or in any other Loan Document shall
be breached, the Collateral Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend its funds
for such purpose, and will use its best efforts to give prompt written notice to
the Borrower that it proposes to take such action. Any and all amounts so
expended by the Collateral Agent shall be repaid to it by the Pledgors promptly
upon the Collateral Agent's demand therefor, with interest at the Default Rate
in effect from time to time during the period including the date so expended by
the Collateral Agent to the date of repayment. To the extent that the
undertaking to indemnify, pay or hold harmless the Collateral Agent or any
Secured Party as set forth in this Section 6.1 may be unenforceable because it
is violative of any law or public policy, the Pledgors shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law. Except as specifically
provided for in the Loan Documents, no party hereto shall be entitled to recover
from any other party hereto any amount in respect of exemplary, punitive,
special, indirect, remote, or speculative damages, including lost profits.

        (b)   If the Collateral Agent has been requested or instructed pursuant
to this Agreement or any Loan Document to take, or to refrain from taking, any
action pursuant to this Agreement or any Loan

14

--------------------------------------------------------------------------------




Document, (i) each Pledgor agrees to, and (ii) the Secured Parties ratably in
accordance with the amount of the Secured Obligations owing to them and with
respect to which they have a security interest, if the Instructing Group has
made such request or given such instruction, agree to, and hereby do indemnify
and hold harmless the Collateral Agent to the fullest extent permitted by
applicable law, from and against any and all liability, loss, costs, damages,
attorneys' fees, fines, claims, judgments, amounts paid in settlement in
connection with any threatened, pending or completed claim, action, suit,
proceeding or investigation, whether criminal, civil or administrative, and
expenses of whatever kind or nature which the Collateral Agent may sustain or
incur by reason of or in connection with the Collateral Agent's acting or
refraining to act in accordance with such request or instruction other than
sustained or incurred by reason of the Collateral Agent's gross negligence,
willful misconduct or bad faith; provided that the obligations of the Secured
Parties under this Section 6.1(b) shall become enforceable against them if and
only if and to the extent that (x) the Pledgors fail to pay the obligations
arising under this Section 6.1(b) in accordance with the terms hereof and
(y) the unallocated Proceeds from the Collateral are insufficient to pay the
obligations arising under this Section 6.1(b).

        (c)   Without limiting the application of Section 6.1(a) hereof, each
Pledgor agrees, jointly and severally, to pay, or reimburse the Collateral Agent
for any and all reasonable fees, costs and expenses of whatever kind or nature
incurred in connection with the creation, preservation or protection of the
Collateral Agent's Liens on, and security interests in, the Collateral,
including, without limitation, all reasonable fees and taxes in connection with
the recording or filing of instruments and documents in public offices, payment
or discharge of any taxes or Liens upon or in respect of the Collateral,
premiums for insurance with respect to the Collateral and all other reasonable
fees, costs and expenses in connection with protecting, maintaining or
preserving the Collateral and the Collateral Agent's interests therein, whether
through judicial proceedings or otherwise, or in defending or prosecuting any
actions, suits or proceedings arising out of or relating to the Collateral.

        (d)   Without limiting the application of Section 6.1(a) hereof, each
Pledgor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Pledgor in any Hedging Agreement or any Overdraft
Facilities Agreement or in any writing contemplated by or made or delivered
pursuant to or in connection with any Hedging Agreement or any Overdraft
Facilities.

        6.2    Indemnity Obligations Secured by Collateral; Survival.    Any
amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral prior to
the release of the Collateral pursuant to the terms hereof The indemnity
obligations of each Pledgor contained in this Article IX shall continue in full
force and effect notwithstanding the full payment of all the Loans under the
Credit Agreement, the termination of all Secured Hedging Agreements, the
termination and payment in full of the Overdraft Facilities and the payment of
all other Obligations and notwithstanding the discharge thereof or any other
termination of this Agreement and the Mortgages, including pursuant to
Section 12.2 and, as to any Collateral Agent, the resignation or removal
thereof.

15

--------------------------------------------------------------------------------






ARTICLE VII

OTHER AGREEMENTS WITH COLLATERAL AGENT


        7.1    Compensation and Expenses.    

        (a)   The Pledgors, jointly and severally, hereby agree to pay to the
Collateral Agent, upon acceptance by the Collateral Agent of the obligations
created by this Agreement and thereafter until all Proceeds are distributed and
the security interests created by this Agreement are terminated, from time to
time, upon demand, all of the reasonable costs and expenses of the Collateral
Agent (including the reasonable fees and disbursements of its counsel and such
special counsel as the Collateral Agent reasonably elects to retain) (i) arising
in connection with the preparation, execution, delivery, modification,
restatement, amendment or termination of this Agreement, and each Security
Document or the enforcement (whether in the context of a civil action, adversary
proceeding, bankruptcy, workout or otherwise) of any of the provisions hereof or
thereof or (ii) incurred or required to be advanced in connection with the
preservation, protection, realization on or defense of the Assets, the
Collateral and of the Collateral Agent's rights hereunder and under the Security
Documents, and in and to the Assets and the Collateral (collectively, the
"Collateral Agent Costs"). The Collateral Agent's compensation shall not be
limited by any law relating to compensation of a collateral agent. The
obligations of the Pledgors under this Section 7.1 shall survive the termination
of the other provisions of this Agreement.

        (b)   When the Collateral Agent incurs expenses or renders services
after an order for relief with respect to any Pledgor shall have been entered
under any applicable bankruptcy, insolvency or other similar law, the expense
and the compensation for the Collateral Agent's services are intended to
constitute expenses of administration under any bankruptcy law.

        7.2    Stamp and Other Taxes.    Each Pledgor agrees to indemnify and
hold harmless the Collateral Agent and each Secured Party from and against any
present or future claim for liability for any stamp or other similar tax (other
than taxes described in clauses (i) through (vi) of Section 4.7(a) of the Credit
Agreement) and any penalties or interest with respect thereto which may be
assessed, levied or collected by any jurisdiction in connection with this
Agreement, any Mortgage and all other Security Documents or the attachment or
perfection of the security interests granted by such Pledgor in any Assets or
Collateral, and all collateral under any and all other Security Documents. The
obligations of the Pledgors under this Section 7.2 shall survive the termination
of the other provisions of this Agreement, and the other Security Documents.

        7.3    Filing Fees, Excise Taxes, Etc.    Each Pledgor agrees to pay or
to reimburse the Collateral Agent and each Secured Party for any and all amounts
in respect of all (i) search, filing, recording and registration fees, and
(ii) taxes, excise taxes, sales taxes and other similar imposts (other than
taxes described in clauses (i) through (vi) of Section 4.7(a) of the Credit
Agreement), in each case, which may be payable or determined to be payable in
respect of the execution, delivery, performance and enforcement of this
Agreement and the other Security Documents and agrees to save the Collateral
Agent and each Secured Party harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees. The obligations of the Pledgors under this Section 7.3 shall
survive the termination of the other provisions of this Agreement and the other
Security Documents.


ARTICLE VIII

THE COLLATERAL AGENT


        8.1    Appointment of the Collateral Agent.    Each of the Secured
Parties by its acceptance of the benefits hereof, hereby appoints Deutsche Bank
AG New York Branch to serve as the Collateral Agent for such Person and
authorizes the Collateral Agent to act as agent for such Person, subject to the
provisions of this Agreement, for the purpose of enforcing the Secured Parties'
respective rights in the

16

--------------------------------------------------------------------------------



Assets and the Collateral and the obligations of the Pledgors hereunder and
under the other Loan Documents to which any of the Pledgors is a party.

        8.2    Acceptance of Appointment.    Deutsche Bank AG New York Branch,
for itself and its successors, hereby accepts its appointment as Collateral
Agent upon the terms and conditions hereof, including those contained in
Articles VI, VII and VIII.

        8.3    Further Assurances.    Each Secured Party agrees to execute, from
time to time, further instruments and documents and to take, from time to time,
all further action to evidence that the Secured Obligations owed to such Secured
Party have been fully paid and satisfied and any commitments in respect thereof
have been terminated, and as to any other matters that may be necessary or
reasonably requested in writing by the Collateral Agent, in order to carry out
or give effect to the provisions of this Agreement. The Collateral Agent shall
be entitled to conclusively rely on any such instruments, documents or
information believed by it in good faith to be genuine and duly authorized.

        8.4    Exculpatory Provisions.    

        (a)   The Collateral Agent shall not be responsible in any manner
whatsoever for the correctness of any recitals, statements, representations or
warranties contained herein or in any other Security Document. The Collateral
Agent makes no representations as to the value or condition of the Collateral or
Assets or any part thereof, or as to the title of the respective Pledgors
thereto or as to the security afforded by this Agreement, or as to the validity,
execution (except its own execution), enforceability, legality or sufficiency of
this Agreement, or of the Secured Obligations, and the Collateral Agent shall
incur no liability or responsibility in respect of any such matters. The
Collateral Agent shall not be responsible for insuring the Assets or Collateral
or for the payment of taxes, charges, assessments or liens upon the Assets or
Collateral or otherwise as to the maintenance of the Assets or Collateral,
except that (i) in the event the Collateral Agent enters into possession of a
part or all of the Assets or Collateral, the Collateral Agent shall preserve the
part in its possession and (ii) the Collateral Agent will promptly, and at its
own expense, take such action as may be necessary to duly remove and discharge
(by bonding or otherwise) any lien on any part of the Collateral resulting from
claims against it (whether individually or as Collateral Agent, as the case may
be) not related to the administration of the Collateral or (if so related)
resulting from negligence or willful misconduct on its part.

        (b)   The Collateral Agent shall not be required to ascertain or inquire
as to the performance by any Pledgor of any of the covenants or agreements
contained herein or in any Debt Instrument. Whenever it is necessary, or in the
opinion of the Collateral Agent advisable, for the Collateral Agent to ascertain
the amount of, or whether the term "Fully Paid" applies to, any Secured
Obligations, the Collateral Agent may rely on a certificate of the respective
Secured Party or Representative with respect thereto. Each Secured Party and
each Representative agrees to provide any such certificate so requested by the
Collateral Agent, to the extent such information is contained on the books and
records of the party requested to deliver such certificate, and to notify the
Collateral Agent when those Secured Obligations owed to it are Fully Paid.

        (c)   Beyond its duties set forth in this Agreement and as may be
required by law as to the custody of the Assets or Collateral and the accounting
to each Pledgor and the Secured Parties for moneys received by it hereunder, the
Collateral Agent shall have no duty to any Pledgor or to the Secured Parties as
to any of the Assets or Collateral in its possession or control or in the
possession or control of any agent or nominee of it or any income thereof or as
to the preservation of rights against prior parties or any other rights
pertaining thereto, except as required by Requirements of Law. To the extent,
however, that the Collateral Agent or an agent or nominee of the Collateral
Agent maintains possession or control of any of the Assets or Collateral at any
office of any Pledgor, the Collateral Agent shall, or shall instruct such agent
or nominee to, grant such Pledgor access to (but not

17

--------------------------------------------------------------------------------




possession of) such Assets that such Pledgor requires for the normal conduct of
its business, which right of access may be revoked by the Collateral Agent at
any time an Event of Default has occurred and is continuing.

        8.5    Delegation of Duties.    The Collateral Agent may execute any of
the powers hereof and perform any duty hereunder either directly or by or
through agents, nominees or attorneys-in-fact. The Collateral Agent shall be
entitled to advice of counsel concerning all matters pertaining to such powers
and duties. The Collateral Agent shall not be responsible for the negligence or
misconduct of any agents, nominees or attorneys-in-fact selected by it without
gross negligence or willful misconduct.

        8.6    Reliance by Collateral Agent.    

        (a)   Whenever in the administration of this Agreement or the Collateral
of or security provided by this Agreement the Collateral Agent shall deem it
necessary or desirable that a matter be proved or established with respect to
any Pledgor in connection with the taking, suffering or omitting of any action
hereunder by the Collateral Agent, such matter (unless other evidence in respect
thereof be herein specifically prescribed) may be deemed to be conclusively
provided or established by a certificate of a Responsible Officer of such
Pledgor.

        (b)   The Collateral Agent may rely, and shall be fully protected in
acting, upon any resolution, statement, certificate, instrument, opinion,
report, notice, request, consent, order, bond or other paper or document which
it believes in good faith to be genuine and to have been signed or presented by
the proper party or parties or, in the case of telecopies, to have been sent by
the proper party or parties. In the absence of its gross negligence or willful
misconduct, the Collateral Agent may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Collateral Agent and conforming to the
requirements of this Agreement or as set forth on such Person's books and
records.

        (c)   If the Collateral Agent has been requested to take any action
pursuant to this Agreement or any other Security Document, the Collateral Agent
shall not be under any obligation to exercise any of the rights or powers vested
in the Collateral Agent by this Agreement unless the Collateral Agent shall have
been provided, by the party making such request, adequate security against the
costs, expenses and liabilities which may be incurred by it in compliance with
such request or direction, including such reasonable advances as may be
requested by the Collateral Agent.

        8.7    Limitations on Duties of the Collateral Agent.    

        (a)   The Collateral Agent shall be obliged to perform such duties and
only such duties as are specifically set forth in this Agreement or any other
Security Document. The Collateral Agent shall not be required to give any
consent or take any discretionary action hereunder unless the Collateral Agent
has received written instructions from the Instructing Group, and no implied
covenants or obligations shall be read into this Agreement against the
Collateral Agent.

        (b)   The Collateral Agent shall furnish to the Secured Parties promptly
upon receipt thereof a copy of each material certificate or other paper
furnished to the Collateral Agent by any Pledgor under, in respect of or
pursuant to this Agreement, or any of the Collateral, unless by the terms hereof
or of any other Security Document, a copy of the same is required to be
furnished by some other Person directly to the Secured Parties, or the
Collateral Agent shall have determined that the same has already been so
furnished. The Collateral Agent agrees to hold in strict confidence all
non-public information obtained from any Pledgor, pursuant to this Section 8.7,
except to the extent that disclosure is permitted hereunder, may be permitted
under the Debt Instruments or is required by law or by any Governmental
Authority (in which event the Collateral Agent will promptly provide the
applicable Pledgor with notice of such disclosure unless prohibited from doing
so by such Governmental Authority).

18

--------------------------------------------------------------------------------



        8.8    Assets to Be Held in Trust.    All Assets received by the
Collateral Agent under or pursuant to any provision of this Agreement shall be
held in trust for the benefit of the Secured Parties for the purposes for which
they were paid or are held, but Assets and Collateral, including Proceeds, need
not be segregated from other property held by the Collateral Agent except to the
extent required by law or as necessary to preserve the Liens with respect to the
Assets and Collateral. The Collateral Agent shall have no liability for interest
on any money received by the Collateral Agent hereunder except to the extent
actually received by it from time to time from investments made in accordance
with the provisions hereof or any other Security Document.

        8.9    Resignation and Removal of the Collateral Agent.    

        (a)   The Collateral Agent may at any time, by giving thirty (30) days'
prior written notice, resign and be discharged of the responsibilities hereby
created, such resignation to become effective upon the appointment of a
successor agent or agents with the Company's consent (such consent not to be
unreasonably withheld or delayed) and the acceptance of such appointment by such
successor agent or agents. The appointment of a successor agent or agents shall
be within the discretion of the Instructing Group. The Collateral Agent may be
removed at any time and a successor agent appointed by the Instructing Group;
provided that the Collateral Agent shall be entitled to its fees and expenses to
the date of removal. If no agent or agents shall be appointed and approved
within thirty (30) days from the date of the giving of the aforesaid notice of
resignation or within (30) days from the date of such removal, the Collateral
Agent shall, or the Instructing Group may, apply to any court of competent
jurisdiction to appoint a successor agent or agents to act until such time, if
any, as a successor agent or agents shall have been appointed as above provided.
Any successor agent or agents so appointed by such court shall immediately and
without further act be superseded by any successor agent or agents appointed by
the Instructing Group as above provided.

        (b)   If at any time the Collateral Agent shall become incapable of
acting, or if at any time a vacancy shall occur in the office of the Collateral
Agent for any other cause, a successor agent or agents may be appointed by the
Instructing Group with the Company's consent (such consent not to be
unreasonably withheld or delayed), and the powers, duties, authority and title
of the predecessor agent or agents terminated and canceled without procuring the
resignation of such predecessor agent or agents, and without any formality
(except as may be required by applicable law) other than the appointment and
designation of a successor agent or agents in writing, duly acknowledged,
delivered to the predecessor agent or agents, and filed for record in each
public office, if any, in which this Agreement is required to be filed. If no
agent or agents shall be appointed and approved within thirty (30) days from the
date the Collateral Agent becomes incapable of acting or a vacancy shall occur
in the office of Collateral Agent, any Pledgor or any Secured Party may apply to
any court of competent jurisdiction to appoint a successor agent or agents to
act until such time, if any, as a successor agent or agents shall have been
appointed as above provided. Any successor agent or agents so appointed by such
court shall immediately and without further act be superseded by any successor
agent or agents approved by the Instructing Group as above provided.

        (c)   The appointment and designation referred to in Section 8.9(a) or
8.9(b) shall, after any required filing, be full evidence of the right and
authority to make the same and of all the facts therein recited, and this
Agreement shall vest in such successor agent or agents, without any further act,
deed or conveyance, all of the estate and title of its predecessor or their
predecessors, and upon such filing for record the successor agent or agents
shall become fully vested with all the estates, properties, rights, powers,
trusts, duties, authority and title of its predecessor or their predecessors;
but such predecessor or predecessors shall, nevertheless, on the written request
of the Instructing Group, or its or their successor agent or agents, execute and
deliver an instrument transferring to such successor or successors all the
estates, properties, rights, powers, trusts, duties, authority and title of such
predecessor or predecessors hereunder and shall deliver all securities and
moneys held by it or them to such successor agent or agents. Should any deed,
conveyance or other instrument in writing from any

19

--------------------------------------------------------------------------------




Pledgor or from the Secured Parties, as applicable, be required by any successor
agent or agents for more fully and certainly vesting in such successor agent or
agents the estates, properties, rights, powers, trusts, duties, authority and
title vested or intended to be vested in the predecessor agent or agents, any
and all such deeds, conveyances and other instruments in writing shall, on
request of such successor agent or agents, be executed, acknowledged and
delivered by such Pledgor and the Secured Parties, as applicable.

        (d)   Any required filing for record of the instrument appointing a
successor agent or agents as hereinabove provided shall be at the joint and
several expense of the Pledgors. The resignation of any agent or agents and the
instrument or instruments removing any agent or agents, together with all other
instruments, deeds and conveyances provided for in this Article VIII shall, if
required by law, be forthwith recorded, registered and filed by and at the joint
and several expense of the Pledgors, wherever this Agreement is recorded,
registered and filed.

        (e)   The Collateral Agent's obligations hereunder are limited to the
extent set forth in Section 12.15 of the Credit Agreement.

        8.10    Status of Successors to the Collateral Agent.    Every successor
to the Collateral Agent appointed pursuant to Section 11.9 and every co-agent
appointed pursuant to Section 11.9 shall be a bank or trust company in good
standing and having power so to act, incorporated under the laws of the United
States or any state thereof or the District of Columbia, and having its
principal corporate trust office within the forty-eight (48) contiguous states
or the District of Columbia and shall also have capital, surplus and undivided
profits of not less than FOUR HUNDRED MILLION DOLLARS ($400,000,000).

        8.11    Merger of the Collateral Agent.    Any corporation into which
the Collateral Agent shall be merged, or with which it shall be consolidated, or
any corporation resulting from any merger or consolidation to which the
Collateral Agent shall be a party, shall be the Collateral Agent under this
Agreement without the execution or filing of any paper or any further act on the
part of the parties hereto.

        8.12    Additional Co-Agents; Separate Agents.    

        (a)   If at any time or times it shall be necessary or prudent in order
to conform to any law of any jurisdiction in which any of the Collateral shall
be located, or the Collateral Agent shall be advised by counsel, satisfactory to
it, that it is so necessary or prudent in the interest of the Secured Parties or
the Instructing Group shall in writing so request, or the Collateral Agent shall
deem it desirable for its own protection in the performance of its duties
hereunder, the Collateral Agent, each Pledgor shall execute and deliver all
instruments and agreements necessary or proper to constitute another bank or
trust company, or one or more Persons approved by the Collateral Agent and the
Instructing Group either to act as co-agent or co-agents of all or any of the
Collateral, jointly with the Collateral Agent originally named herein or any
successor or successors, or to act as separate agent or agents of any such
property.

        (b)   Every separate agent and every co-agent, other than any agent
which may be appointed as successor to the Collateral Agent, shall, to the
extent permitted by law, be appointed and act and be such, subject to the
following provisions and conditions, namely:

        (i)    all rights, powers, duties and obligations conferred upon the
Collateral Agent in respect of the custody, control and management of moneys,
papers or securities shall be exercised solely by the Collateral Agent, or its
successors as the Collateral Agent hereunder;

        (ii)   all rights, powers, duties and obligations conferred or imposed
upon the Collateral Agent hereunder shall be conferred or imposed and exercised
or performed by the Collateral Agent and such separate agent or separate agents
or co-agent or co-agents, except to the extent that under

20

--------------------------------------------------------------------------------






any law of any jurisdiction in which any particular act or acts are to be
performed the Collateral Agent shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
shall be exercised and performed by such separate agent or separate agents or
co-agent or co-agents;

        (iii)  notwithstanding anything to the contrary contained herein, no
power given or provided hereby to any such co-agent or co-agents or separate
agents may be exercised by it or them, except jointly with, or with the consent
in writing of, the Collateral Agent;

        (iv)  no agent hereunder shall be personally liable by reason of any act
or omission of any other agent hereunder; and

        (v)   the Collateral Agent, at any time by an instrument in writing,
executed by the Collateral Agent, may accept for itself and on behalf of the
Secured Parties the resignation of or remove any such separate agent or
co-agent, and in that case, by an instrument in writing executed by the
Collateral Agent, may appoint a successor to such separate agent or co-agent, as
the case may be, anything herein contained to the contrary notwithstanding. The
Secured Parties hereby irrevocably appoint the Collateral Agent, their agent and
attorney to act for them in respect of such separate agent or co-agent or
separate agents or co-agents as above provided.

        8.13    Collateral Agent as UK Security Trustee.    

        (a)   In this Agreement, any rights and remedies exercisable by, any
documents to be delivered to, or any other indemnities or obligations in favor
of the Collateral Agent shall be, as the case may be, exercisable by, delivered
to, or be indemnities or other obligations in favor of, the Collateral Agent (or
any other Person acting in such capacity) in its capacity as the UK Security
Trustee to the extent that the rights, deliveries, indemnities or other
obligations relate to the UK Security Documents or the security thereby created.
Any obligations of the Collateral Agent (or any other Person acting in such
capacity) in this Agreement shall be obligations of the Collateral Agent in its
capacity as UK Security Trustee to the extent that the obligations relate to the
UK Security Documents or the security thereby created. Additionally, in its
capacity as UK Security Trustee, the Collateral Agent (or any other Person
acting in such capacity) shall have (i) all the rights, remedies and benefits in
favor of the Collateral Agent contained in the provisions of the whole of this
Article VIII; (ii) all the powers of an absolute owner of the security
constituted by the UK Security Documents and (iii) all the rights, remedies and
powers granted to it and be subject to all the obligations and duties owed by it
under the UK Security Documents and/or any of the Loan Documents.

        (b)   Each Lender and the Collateral Agent hereby appoint the UK
Security Trustee to act as its trustee under and in relation to the UK Security
Documents and to hold the assets subject to the security thereby created as
trustee for itself and other Secured Parties on the trusts and other terms
contained in the UK Security Documents and each Secured Party hereby irrevocably
authorizes the UK Security Trustee to exercise such rights, remedies, powers and
discretions as are specifically delegated to the UK Security Trustee by the
terms of the UK Security Documents together with all such rights, remedies,
powers and discretions as are reasonably incidental thereto.

        (c)   Any reference in this Agreement to Liens stated to be in favor of
the Collateral Agent shall be construed so as to include a reference to Liens
granted in favor of the UK Security Trustee.

        (d)   The Lenders agree that at any time that the UK Security Trustee
shall be a Person other than the Collateral Agent, such other Person shall have
the rights, remedies, benefits and powers granted to the Collateral Agent in its
capacity as the UK Security Trustee in this Agreement.

        Nothing in this Section 8.13 shall require the UK Security Trustee to
act as a trustee at common law or to be holding any property on trust, in any
jurisdiction outside the United States or the United

21

--------------------------------------------------------------------------------




Kingdom which may not operate under principles of trust or where such trust
would not be recognized or its effects would not be enforceable.


ARTICLE IX

TERMINATION; RELEASES OF COLLATERAL


        9.1    Release of Certain Security.    Subject to the provisions of
Section 12.15 of the Credit Agreement, upon receipt by the Collateral Agent from
time to time of a request from a Pledgor for the release of any specific portion
of the Collateral or the Liens in any Collateral granted by such Pledgor
pursuant to any Security Document (including, without limitation, Liens on
Collateral being sold in accordance with the Credit Agreement), and upon the
concurrence of the Administrative Agent under the Credit Agreement that such
release is required or permitted under the terms of the Credit Agreement, the
Collateral Agent shall release all right, title and interest of the Collateral
Agent, as the case may be, in, to and under such Collateral, and the Liens of
the Collateral Agent therein shall automatically terminate and shall revert to
the applicable Pledgor. Following such termination or release, the Collateral
Agent shall, upon the written request of such Pledgor, or upon the written
request or instructions of the Instructing Group, execute such instruments and
take such other actions as are necessary or desirable to terminate Liens and
otherwise effectuate and evidence the release of the specified portions of the
Collateral (including, without limitation, delivering to the respective Pledgor
all Collateral in the possession of the Collateral Agent). Any such delivery
shall be without warranty of, or recourse to, the Collateral Agent, other than a
representation that there are no Liens on such property attributable to the
Collateral Agent. Such termination and release shall be without prejudice to the
rights of the Collateral Agent to charge and be reimbursed for any expenditure
which it may thereafter incur in connection therewith.

        9.2    Termination Upon Satisfaction.    Upon receipt by the Collateral
Agent of evidence satisfactory to it that all Credit Agreement Obligations are
Fully Paid, this Agreement shall (except with respect to any provisions which
expressly survive such termination) terminate and all right, title and interest
of the Collateral Agent in, to and under the Collateral and the Liens of the
Collateral Agent therein shall automatically be released and terminated and
shall revert to the respective Pledgors and the Collateral Agent shall have no
further obligations hereunder. In such event, the Collateral Agent, at the
request and expense of the Pledgors, will execute and deliver to the Pledgors, a
proper instrument or instruments acknowledging the satisfaction and termination
of this Agreement, and will duly assign, transfer and deliver to the respective
Pledgors all of the Collateral held by the Collateral Agent hereunder. Such
termination and release shall be without prejudice to the right of the
Collateral Agent to charge and be reimbursed for any expenditure which it might
thereafter incur in connection therewith. As used in this Agreement, the term
"Termination Date" shall mean the date upon which this Agreement shall have
terminated in accordance with the first sentence of this Section 9.2.


ARTICLE X

LIMITED RIGHTS OF SECURED PARTIES; PROOFS OF CLAIM


        10.1    Limited Rights of Secured Parties.    The Secured Parties by
their acceptance of the benefits hereof agree that the only right a Secured
Party has under this Agreement is for the Secured Obligations to be secured by
the Assets or Collateral pledged for the period and to the extent provided for
in this Agreement, and to have Proceeds, if any, distributed to the Secured
Parties for the benefit of the Secured Parties to the extent, at the times and
as provided in Section 5.5. Each of the Secured Parties by their acceptance of
the benefits hereof acknowledges and agrees that it shall have no right to
individually direct the Collateral Agent to take or refrain from taking any
action hereunder, under any other security document or with respect to any
Assets or Collateral and that all rights with respect

22

--------------------------------------------------------------------------------



thereto shall be vested solely in the Collateral Agent or the Collateral Agent
acting at the direction of the Instructing Group.

        10.2    Filing of Claims.    Upon the written request of all or any of
the Secured Parties, the Collateral Agent may file such proofs of claim and
other papers or documents as may be necessary or advisable in order to have the
claims of the Secured Parties making such request allowed in any judicial
proceedings relating to any Pledgor, its creditors or its property. However,
nothing herein contained shall prevent any Secured Party from filing such proofs
of claim and other papers or documents as may be determined by the Secured Party
in order to have the claims of such Secured Party allowed in any judicial
proceedings relating to any Pledgor. The Collateral Agent may file such proofs
of claims and other papers or documents as may be necessary or advisable in
order to have the claims of the Collateral Agent, its agents and counsel allowed
in any judicial proceedings relating to any Pledgor (or any other obligor under
the Secured Obligations), its creditors or its property; provided that the
rights described in this sentence shall relate only to claims relating to the
Collateral Agent Costs and the fees and expenses of the Collateral Agent's
agents and counsel in their respective individual capacities under this
Agreement and the Mortgages.

        10.3    Collection of Claims.    The Collateral Agent shall be entitled
and empowered to collect and receive any monies or other property payable or
deliverable on any such claims filed by the Collateral Agent pursuant to
Section 10.2 and to distribute the same in accordance with the parties' legal
rights, and any custodian in any such judicial proceedings is hereby authorized
by each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
to it for the Collateral Agent Costs, and the fees and expenses of the
Collateral Agent's agents and counsel, and any other amounts due the Collateral
Agent under this Agreement.

        10.4    Limitations.    Nothing herein contained shall be deemed to
authorize the Collateral Agent to authorize or consent to or accept or adopt on
behalf of any Secured Party (other than any Secured Party that is an Affiliate
of Company) any plan of reorganization or arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any holder thereof, or to
authorize the Collateral Agent to vote in respect of the claim of any Secured
Party in any such proceeding.


ARTICLE XI

MISCELLANEOUS


        11.1    Notices.    Except where telephonic instructions or notices are
authorized herein to be given, all notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto or any other Person shall be in writing and shall be personally delivered
or sent by registered or certified mail, postage prepaid, return receipt
requested, or by a reputable overnight or courier delivery service, or by
telecopier, and shall be deemed to be given for purposes of this Agreement on
the third day after deposit in registered or certified mail, postage prepaid,
and otherwise on the day that such writing is delivered or sent to the intended
recipient thereof, or in the case of notice delivered by telecopy, upon
completion of transmission with a copy of such notice also being delivered under
any of the methods provided above, all in accordance with the provisions of this

23

--------------------------------------------------------------------------------



Section 11.1. All notices, requests, demands or other communications shall be in
writing and addressed as follows:

(a)if to any Pledgor:

c/o Huntsman International LLC
500 Huntsman Way
Salt Lake City, Utah 84108
Attention: General Counsel
Telephone: (801) 584-5700
Telecopy: (801) 758-9031

with a copy to:

Vinson & Elkins, L.L.P.
2300 First City Tower, 1001 Fannin
Houston, Texas 77002-6760
Attention: Mark Spradling
Telephone: (713) 758-2828
Telecopy: (713) 615-5545

(b)if to the Collateral Agent:

Deutsche Bank AG New York Branch
60 Wall Street
New York, New York 10005
Attention: John Anos
Telephone: (212) 469-2750
Telecopy: (212) 469-3632

with a copy to:

Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60601
Attention: Charles B. Boehrer
Telephone: (312) 558-5989
Telecopy: (312) 558-5700

        (c)   if to the Administrative Agent or any Lender, either (A) to the
Administrative Agent, at the address of the Administrative Agent specified in
the Credit Agreement, or (B) at such address as such Lender shall have specified
in the Credit Agreement;

        (d)   if to any other Secured Party, directly to such Secured Party at
such address as such Secured Party shall have specified in writing to the
Pledgors and the Collateral Agent;

        or at such other address as shall have been furnished in writing by any
Person described above to the party required to give notice hereunder.

24

--------------------------------------------------------------------------------



        11.2    Waiver; Amendment.    

        (a)   None of the terms and conditions of this Agreement may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by each Pledgor directly affected thereby (acting in compliance with the
terms of the Credit Agreement) and the Collateral Agent (with the written
consent of the Required Lenders, or to the extent required by Section 12.1 of
the Credit Agreement, all the Lenders). Notwithstanding the foregoing, any
change, waiver, modification or variance materially adversely affecting the
rights and benefits of a class of Secured Party (and not all classes of Secured
Parties in a like or similar manner) shall require the written consent of all
holders of obligations in such class of Secured P arty.

        (b)   The Pledgors and the Collateral Agent, at any time and from time
to time, may enter into additional security documents or one or more agreements
supplemental hereto or to any Mortgage for the purpose of subjecting additional
property to a lien in favor of the Collateral Agent for the benefit of any or
all of the Secured Parties.

        (c)   Notwithstanding the provisions of Section 11.2(a) hereof, and
without the consent of any Person, the Collateral Agent and the Pledgors may,
from time to time, enter into written agreements supplemental hereto for the
purpose of (w) supplementing the information set forth in any Schedule hereto,
(x) making any ministerial or clarifying modification to this Agreement,
including, but not limited to, clarifying or correcting clerical or
typographical errors in this Agreement; (y) permitting the release of the
Collateral Agent's Liens in or on any Asset ("Release (Correction)") that was
never owned by the applicable Pledgor or that was never intended by the parties
hereto to have been pledged or given as security pursuant hereto or
(z) releasing Collateral from the security interests of this Agreement pursuant
to the terms hereof. At least thirty (30) days (in such shorter period as may be
acceptable to the Collateral Agent) prior to executing any supplemental
agreement pursuant to the terms of this Section 11.2(c), the effect of which
agreement is to permit a Release (Correction), the Collateral Agent and the
Secured Parties shall be entitled to receive a certificate (upon which the
Collateral Agent may conclusively rely) from a Responsible Officer of the
respective Pledgor certifying (i) that such property was never owned by such
Pledgor or (ii) that such property was never intended to have been pledged or
given as security pursuant hereto. Any such supplemental agreement shall be
binding upon each Pledgor, the Secured Parties, the Collateral Agent and their
respective successors and assigns.

        (d)   Notwithstanding the foregoing, any Person who hereafter becomes a
Domestic Subsidiary of the Company shall, in accordance with Section 7.11(d) of
the Credit Agreement become a party to this Agreement by execution of a
supplement to this Agreement in the form of Exhibit A (with only such changes
thereto as are agreed to by the Collateral Agent), whereupon such Person shall
be deemed a Pledgor for all purposes hereunder.

        (e)   Pledgors may amend and supplement the Schedules hereto to reflect
changes resulting from transactions to the extent permitted by the Credit
Agreement (and the other Loan Documents) provided that notice and copies of any
such amendments and supplements are provided to the Collateral Agent and the
Administrative Agent.

        11.3    Obligations Absolute.    The obligations of each Pledgor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by, (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of such Pledgor; (b) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Agreement, any other Loan Document, or any
Secured Hedging Agreement except as specifically set forth in a waiver granted
pursuant to Section 11.2 hereof; or (c) any amendment to or modification of any
Loan Document or any Secured Hedging Agreement or any security for any of the
Obligations, whether or not any Pledgor shall have notice or knowledge of any of
the foregoing.

25

--------------------------------------------------------------------------------



        11.4    Successors and Assigns.    This Agreement shall be binding upon
the parties hereto and their respective successors and assigns and shall inure
to the benefit of the Collateral Agent, each Secured Party and each Pledgor and
their respective successors and assigns, provided that no Pledgor may transfer
or assign any or all of its rights or obligations hereunder without the written
consent of the Instructing Group.

        11.5    Headings Descriptive.    The headings of the several sections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.

        11.6    Severability.    Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        11.7    Governing Law.    THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES
SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID
STATE.

        11.8    Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial.    

        (A)  EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT TO SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH UNITED STATES FEDERAL OR NEW YORK STATE COURT AND EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS WHICH ANY
OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR
PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

        (B)  AS A METHOD OF SERVICE, EACH PARTY HERETO IRREVOCABLY CONSENTS TO
THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING, BROUGHT IN
ANY SUCH UNITED STATES FEDERAL OR NEW YORK STATE COURT BY THE DELIVERY OF COPIES
OF SUCH PROCESS TO THE PLEDGORS OR THE COLLATERAL AGENT, AS THE CASE MAY BE, AT
THE ADDRESSES SPECIFIED IN SECTION 14.1 OR BY CERTIFIED MAIL DIRECT TO SUCH
RESPECTIVE ADDRESSES.

        (C)  EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT, POWER OR REMEDY
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. THE TERMS
AND THE PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT TO LENDERS
ENTERING INTO THIS AGREEMENT.

        11.9    Pledgor's Duties.    It is expressly agreed, anything herein
contained to the contrary notwithstanding, that each Pledgor shall remain liable
to perform all of the obligations, if any, assumed by it with respect to the
Collateral and the Collateral Agent shall not have any obligations or
liabilities with respect to any Collateral by reason of or arising out of this
Agreement, nor shall the Collateral Agent be required or obligated in any manner
to perform or fulfill any of the obligations of any Pledgor under or with
respect to any Collateral.

26

--------------------------------------------------------------------------------



        11.10    Counterparts.    This Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.

        11.11    No Action by Secured Parties.    The Secured Parties agree not
to take any action whatsoever to enforce any term or provision hereof, or of any
other Security Document or to enforce any rights in respect of the Collateral,
except through the Collateral Agent and in accordance with this Agreement.

        11.12    Definitions; Interpretation.    

        (a)   Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed thereto in Annex A or, if not
defined herein or in Annex A, as defined in the Credit Agreement.

        (b)   The definitions set forth herein (including those set forth in
Annex A) shall be equally applicable equally applicable to both the singular and
plural forms of the defined terms. In the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each mean "to but excluding." The
words "herein," "hereof' and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement. References to "Articles", "Sections", "paragraphs", "Exhibits"
and "Schedules" in this Agreement shall refer to Articles, Sections, paragraphs,
Exhibits and Schedules of this Agreement unless otherwise expressly provided;
references to Persons include their respective permitted successors and assigns
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. Unless otherwise expressly provided herein, references to
constitutive and Organizational Documents and to agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document..

        11.13    Conflicts with the Credit Agreement.    To the extent of any
conflict between any provision of this Agreement and any provision of the Credit
Agreement, the Credit Agreement shall govern to the extent of such
inconsistency.

[SIGNATURE PAGES FOLLOW]

27

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement
to be executed on their behalf as of the date first referred to above.



  DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent,



 

By:

 

 


--------------------------------------------------------------------------------



  Name:     


--------------------------------------------------------------------------------



  Title:     


--------------------------------------------------------------------------------



 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent



 

By:

 

  


--------------------------------------------------------------------------------



  Name:    


--------------------------------------------------------------------------------



  Title:     


--------------------------------------------------------------------------------



 

HUNTSMAN INTERNATIONAL LLC, as a Pledgor



 

By:

 

  


--------------------------------------------------------------------------------



  Name:    


--------------------------------------------------------------------------------



  Title:     


--------------------------------------------------------------------------------



 

[OTHER PLEDGORS], as a Pledgor



 

By:

 

  


--------------------------------------------------------------------------------



  Name:     


--------------------------------------------------------------------------------



  Title:     


--------------------------------------------------------------------------------

28

--------------------------------------------------------------------------------






ANNEX A

DEFINITIONS


        "Administrative Agent" shall have the meaning provided in the recitals
to this Agreement.

        "Agreement" shall have the meaning provided in the first paragraph of
this Agreement.

        "Assets" means, collectively, the Collateral, the Mortgaged Property (as
defined in the Credit Agreement) and all collateral under any and all other
Security Documents in favor of the Collateral Agent or, as the context requires,
any one or more items thereof.

        "Bankruptcy Code" means Title 11 of the United States Code, as codified
in 11 U.S.C. § 101 et seq., as amended from time to time.

        "Borrower" shall have the meaning provided in the recitals to this
Agreement.

        "Capital Stock" means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
in such Person's capital stock, partnership interests, membership interests or
other equivalent interests and any rights (other than debt securities
convertible into or exchangeable for capital stock), warrants or options
exchangeable for or convertible into any such ownership interests.

        "Collateral" has the meaning ascribed to it in Section 1.1 of this
Agreement.

        "Collateral Agent" means Deutsche Bank AG New York Branch, in its
capacity as collateral agent under this Agreement for the benefit of the Secured
Parties, until one or more successors are appointed pursuant to Article XII of
this Agreement and thereafter shall mean such successor or successors and all
successors thereto.

        "Collateral Agent Costs" has the meaning ascribed to it in
Section 7.1(a) of this Agreement.

        "Company" shall have the meaning provided in the first paragraph of this
Agreement.

        "Credit Agreement" shall have the meaning provided in the recitals to
this Agreement.

        "Credit Agreement Obligations" means all liabilities of any Pledgor now
or hereafter arising under the Credit Agreement and all of the other Debt
Documents, whether for principal, interest (including Post-Petition Interest),
fees, expenses, indemnities or otherwise, and whether primary, secondary,
direct, indirect, contingent, fixed or otherwise (including obligations of
performance).

        "Debt Documents" shall mean and include, respectively, the Credit
Agreement, the Loan Documents, and all other documents, instruments and
agreements now or hereafter evidencing or securing the whole or any part of the
Credit Agreement Obligations (including, without limitation, each of the loan
documents as defined in any principal agreement evidencing Credit Agreement
Obligations), including any documents evidencing or securing any complete,
partial or successive refunding, refinancing or replacement of the Credit
Agreement Obligations and any amendments, modifications, renewals or extensions
of any of the foregoing.

        "Debt Instruments" means all documents, instruments or other evidence of
indebtedness issued in respect of the Secured Obligations, as they may be
amended, restated, supplemented or otherwise modified from time to time.

        "Default Certification" has the meaning ascribed to it in Section 5.1(b)
of this Agreement.

        "Event of Default" shall mean any Event of Default under, and as defined
in, the Credit Agreement and shall in any event, without limitation, include any
payment default on any of the Secured Obligations after expiration of any
applicable grace period.

        "Existing Hedging Agreements" shall have the meaning provided in the
recitals to this Agreement.

A-1

--------------------------------------------------------------------------------



        "Fully Paid" means with respect to any Secured Obligations, that the
respective obligee of such Obligation or its representative (which
representative shall be, in the case of the Secured Obligations, the
Administrative Agent) shall have certified to the Collateral Agent that such
Obligation has terminated and that there remain no obligations of any kind
whatsoever of the Borrower with respect thereto (other than contingent
indemnification obligations as to which no claims shall have accrued or be
pending).

        "Headquarters Loan Agreement" shall have the meaning provided in the
recitals to this Agreement.

        "HLLC" shall have the meaning provided in the recitals to this
Agreement.

        "HRF" shall mean Huntsman Receivables Finance LLC, a Delaware limited
liability company.

        "Indemnified Party" shall have the meaning provided in Section 6.1 of
this Agreement.

        "Instructing Group" means the Administrative Agent or Required Lenders
(or, to the extent required by Section 12.1 of the Credit Agreement, all the
Lenders).

        "Investment Property" shall have the meaning as provided in Article 9 of
the UCC and shall include, without limitation (i) all securities, whether
certificated or uncertificated, including, without limitation, stocks, bonds,
interests in limited liability companies, partnership interests, treasury
securities, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Pledgor, including without limitation, the rights of any
Pledgor to any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts held by any Pledgor; (iv) all commodity contracts
held by Pledgor; and (v) all commodity accounts held by any Pledgor.

        "Lenders" has the meaning ascribed to such term in the recitals to this
Agreement.

        "Overdraft Facilities" means facilities relating to Indebtedness
permitted pursuant to Section 8.2(n) of the Credit Agreement, including, without
limitation, guarantees thereof.

        "Overdraft Facilities Agreements" shall have the meaning provided in the
recitals to this Agreement.

        "Overdraft Facilities Obligations" means all obligations of the Company
or any of its Subsidiaries under and with respect to the Overdraft Facilities
(whether direct or through a guarantee).

        "Pledged Stock" means the certificated shares of Capital Stock described
in Schedule B hereto, as it may, from time to time, be supplemented in
accordance with the terms of the Agreement, and any other shares of Capital
Stock pledged to the Collateral Agent under this Agreement.

        "Pledgor" shall have the meaning provided in the first paragraph of this
Agreement.

        "Post-Petition Interest" shall mean interest accruing in respect of
Secured Obligations after the commencement of any bankruptcy, insolvency,
receivership or similar proceedings by or against the Company, at the rate
applicable to such Secured Obligations pursuant to the applicable Debt
Documents, whether or not such interest is allowed as a claim enforceable
against Company in a bankruptcy case under the Bankruptcy Code, and any other
interest that would have accrued but for the commencement of such proceedings.

        "Primary Obligations" has the meaning provided in Section 5.5(b) of this
Agreement.

        "Pro Rata Share" has the meaning provided in Section 5.5(b) of this
Agreement.

        "Proceeds" shall have the meaning ascribed to it in Article 9 of the UCC
and, in any event, shall include, but not be limited to (a) any and all proceeds
of any insurance, indemnity, warranty or

A-2

--------------------------------------------------------------------------------




guaranty payable to the Collateral Agent or any Pledgor from time to time with
respect to any of the Assets, (b) any and all payments (in any form whatsoever)
made or due and payable to any Pledgor from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Assets by any Governmental Authority (or any Person acting under
color of Governmental Authority), and (c) any and all other amounts from time to
time paid or payable to any Pledgor or the Collateral Agent under or in
connection with any of the Assets.

        "Representative" has the meaning ascribed to it in Section 5.5(d) of
this Agreement.

        "Secondary Obligations" shall have the meaning provided in
Section 5.5(b) of this Agreement.

        "Secured Hedging Agreements" has the meaning provided in the first
paragraph of this Agreement.

        "Secured Hedging Obligations" means all obligations of the Company or
any of its Subsidiaries under and with respect to the Secured Hedging Agreements
(whether direct or through a guarantee).

        "Secured Obligations" means all Credit Agreement Obligations, all
Overdraft Facilities Obligations and all Secured Hedging Obligations.

        "Secured Party" shall have the meaning provided in the first paragraph
of this Agreement.

        "Senior Secured Notes" shall mean those certain 115/8% senior secured
notes due October 15, 2010 originally issued by HLLC pursuant to the terms of
the Senior Secured Notes Indenture, and secured by the Collateral (as defined in
the Credit Agreement) on a pari passu basis with the Obligations (as defined in
the Credit Agreement).

        "Senior Secured Notes Indenture" shall mean that certain Indenture dated
as of September 30, 2003 among Borrower (as successor to HLLC), the guarantors
named therein and HSBC Bank USA, National Association (as successor to HSBC Bank
USA), as trustee (as the same may be amended in compliance with the Credit
Agreement, including pursuant to the Supplemental Indenture dated as of July 13,
2005) and any supplemental indenture or additional indenture to be entered into
with respect to the Senior Secured Notes to the extent permitted under
Section 8.1.1 of the Credit Agreement.

        "Stock Rights" means any stock, any dividend or other distribution and
any other right or property which a Pledgor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any shares of Pledged Stock and any stock, any right to
receive stock and any right to receive earnings, in which a Pledgor now has or
hereafter acquires any right, issued by an issuer of the Pledged Stock.

        "Termination Date" shall have the meaning provided in Section 9.2 of
this Agreement.

        "Uniform Commercial Code" or "UCC" shall mean the Uniform Commercial
Code as now or hereafter in effect from time to time in the State of New York;
provided, however, that if by reason of mandatory provisions of law, any or all
of the attachment, perfection or priority of, or remedies with respect to, the
Collateral Agent's security interests in any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in any other jurisdiction, the
term "Uniform Commercial Code" or "UCC" shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or
remedies.

        "Unmatured Event of Default" means an event, act or occurrence which
with the giving of notice or the lapse of time (or both) would become an Event
of Default.

A-3

--------------------------------------------------------------------------------






EXHIBIT A

FORM OF
SUPPLEMENT TO
PLEDGE AGREEMENT


        This SUPPLEMENT NO.                          dated as of
                                     (this "Supplement") to the Agreement (as
defined below) is by [New Subsidiary], a [                                    ]
corporation, a Subsidiary of the Company ("New Pledgor"), in favor of Deutsche
Bank AG New York Branch, as Collateral Agent under the Pledge Agreement (the
"Agreement") for the benefit of the Secured Parties thereunder.


W  I  T  N  E  S  S  E  T  H:


        WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
extend certain credit facilities to the Company on terms and conditions provided
therein;

        WHEREAS, pursuant to Section 7.11(d) of the Credit Agreement, the
Company is required to cause each Domestic Subsidiary that was not in existence
(other than a Receivable Subsidiary or an Unrestricted Subsidiary) on the dates
of such respective Loan Documents to become a party to the Agreement;

        WHEREAS, Section 11.2(d) of the Agreement provides that additional
Subsidiaries of the Company may become Pledgors under the Agreement by execution
and delivery of a document in the form of this Supplement;

        WHEREAS, pursuant to Section 7.11(b) of the Credit Agreement, the
Company is required to cause (i) each Subsidiary (other than a Receivables
Subsidiary) that is organized under the laws of a state of the United States of
America or the District of Columbia and (ii) each other Subsidiary that is
wholly owned by a corporation organized under the laws of a state of the United
States or the District of Columbia and is disregarded as an entity separate from
that owner under Treasury Regulation section 301.7701-3, in each case, that was
not in existence on the Closing Date, to become a party to the Subsidiary
Guaranty (as defined in the Credit Agreement); and

        WHEREAS, concurrently with its execution and delivery of this
Supplement, New Pledgor is executing and delivering either a Subsidiary Guaranty
in favor of the Secured Parties or a supplement to the Subsidiary Guaranty
pursuant to which it is becoming a party thereto;

        NOW, THEREFORE, in consideration of the premises above and as set forth
in the Security Agreement, the parties hereto agree as follows:


ARTICLE I

SUPPLEMENT TO PLEDGE AGREEMENT


        1.1.    Supplement to Pledge Agreement.    In accordance with
Section 11.2(d) of the Agreement, New Pledgor, by its execution and delivery of
this Supplement, becomes a party to the Agreement with the same force and effect
as if originally named therein as "Subsidiary", a "Subsidiary" and an "Pledgor",
and New Pledgor hereby (a) agrees to all the terms and provisions of the
Agreement, (b) represents and warrants that the representations and warranties
made by it as a Pledgor thereunder are true and correct in all material respects
on and as of the date hereof and agrees that the Schedules hereto (each of which
is designated as a supplement to a corresponding Schedule to the Agreement) are
hereby incorporated in their entirety into such corresponding Schedules to the
Agreement. Each reference to a "Subsidiary" or an "Pledgor" in the Agreement
shall be deemed to include New Pledgor. All of the terms of the Pledge Agreement
are hereby incorporated in their entirety.

1

--------------------------------------------------------------------------------



        1.2.    Additional Representations, Warranties and Covenants.    New
Pledgor represents and warrants to the Collateral Agent that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors' rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).


ARTICLE II

SECURITY INTERESTS


        2.1    Grant of Security Interests.    (a) As collateral security for
the prompt and complete payment and performance of the Secured Obligations when
due, and to induce the Administrative Agent and the Lenders to continue to
provide the financial accommodations to Borrower under the Credit Agreement,
each such New Pledgor does hereby grant, pledge, assign and transfer unto the
Collateral Agent, in its capacity as Collateral Agent hereunder for the benefit
of the Secured Parties, a continuing security interest of first priority in all
of the right, title and interest of such New Pledgor in, to and under all of the
following, whether now existing or hereafter from time to time arising, and
whether now owned or hereafter from time to time acquired or created:
(i)(A) Investment Property and General Intangibles consisting of all Capital
Stock (as defined in the Senior Secured Notes Indenture) of Subsidiaries (as
defined in the Senior Secured Notes Indenture) of the Borrower or of any
Guarantor (as defined in the Senior Secured Notes Indenture) described in
Schedule B (as it may, from time to time, be supplemented in accordance with the
terms hereof); (B) all other Investment Property and General Intangibles
consisting of Capital Stock (as defined in the Senior Secured Notes Indenture)
of Subsidiaries (as defined in the Senior Secured Notes Indenture) of the
Borrower or of any Guarantor (as defined in the Senior Secured Notes Indenture);
provided that, subject to Section 7.13 of the Credit Agreement and the last
paragraph of Section 1.2 of the Agreement, in the case of this clause (B), each
New Pledgor's grant, pledge, assignment and transfer extends, only 65% of the
Capital Stock or other equity interests of first-tier Foreign Subsidiaries of
such Pledgor; and (C) all Stock Rights of each New Pledgor with respect to its
Pledged Stock, and (ii) all Proceeds and products of any and all of the
foregoing (including, without limitation, all insurance and claims for insurance
effected or held for the benefit of such Pledgor in respect thereof) (all of the
above, as limited below in Sections 1.1(c) and 1.1(d), collectively, the
"Collateral"); provided, however, that the security interests granted hereunder
shall only cover any Pledgor's right, title and interest in any asset subject to
liens described in clause (2) of Section 8.1(h) of the Credit Agreement, to the
extent that the Lender (as defined in that certain Loan Agreement by and among
Huntsman Headquarters Corporation, Huntsman Petrochemical Corporation, Huntsman
Chemical Corporation, Huntsman Packaging Corporation and U.S. Bank of Utah dated
as of December 17, 1996 (the "Headquarters Loan Agreement") has consented to the
grant by Huntsman Headquarters Corporation of a security interest in any
Collateral (as defined in the Headquarters Loan Agreement) hereunder.

        (b)   The security interests of the Collateral Agent under this
Agreement extend to all Collateral of the kind which is the subject of this
Agreement (but subject to the limitations contained in this Agreement, including
the limitations set forth in Section 2.1(a)(i)(B)) which each New Pledgor may
acquire at any time during the continuation of this Agreement.

        (c)   The Collateral shall not include any property or assets (whether
tangible or intangible, including without limitation, Capital Stock) or any
right, title or interest in respect thereof (i) which is subject to an agreement
that expressly prohibits the assignment thereof; or the creation of a security
interest therein (including, without limitation, a Permitted Accounts
Receivables Securitization), (ii) to the extent that any law or regulation
applicable to such rights or property prohibits the assignment thereof or the
creation of a security interest therein and (iii) to the extent that such
collateral is not required to be pledged under Section 7.11(a), (c), (d) or
(e) of the Credit Agreement; provided,

2

--------------------------------------------------------------------------------




however, that such rights and property described in the preceding clauses (i)
and (ii) shall be excluded from the Collateral only to the extent and for so
long as such agreement (in the case of clause (i)) or such law (in the case of
clause (ii)) continues to expressly prohibit the creation of such security
interest, and upon the expiration of such prohibition, the rights and property
as to which such prohibition previously applied shall automatically be included
in the Collateral, without further action on the part of the Pledgor or the
Collateral Agent.

        (d)   Notwithstanding Sections 1.1(a) and (b), for the avoidance of
doubt, Collateral shall not include Capital Stock and equity interests, or
portion thereof, of Persons organized outside the United States which would
otherwise be required to be pledged to the Collateral Agent pursuant to the
terms hereof ("Foreign Equity Interests") but which are pledged pursuant to
collateral documents ("Foreign Pledge Documents") governed by the laws of a
jurisdiction other than any State or Federal laws of the United States of
America, including, without limitation, the Capital Stock of TG and the Capital
Stock representing 65% of the combined voting power of UK Holdco 1.

        2.2    Delivery of Pledged Stock.    The Pledged certificates
representing the Pledged Stock listed on Schedule B (other than the shares of
Capital Stock which are not certificated) shall be delivered to the Collateral
Agent contemporaneously herewith together with appropriate undated stock powers
duly executed in blank. Neither the Collateral Agent nor any Secured Party shall
be obligated to preserve or protect any rights with respect to the Pledged Stock
or to receive or give any notice with respect thereto whether or not the
Collateral Agent or any Secured Party is deemed to have knowledge of such
matters. The Collateral Agent agrees to hold such Pledged Stock, and any other
Collateral in its possession for the benefit of the Secured Parties.

        2.3    Continued Performance by New Pledgor.    The assignments and
security interests under this Agreement granted to the Collateral Agent shall
not relieve any New Pledgor from the performance of any term, covenant,
condition or agreement on such New Pledgor's part to be performed or observed
under or in respect of any of the Collateral pledged by it hereunder or from any
liability to any Person under or in respect of any of such Collateral or impose
any obligation on the Collateral Agent to perform or observe any such term,
covenant, condition or agreement on such New Pledgor's part to be so performed
or observed or impose any liability on the Collateral Agent for any act or
omission on the part of such New Pledgor relative thereto or for any breach of
any representation or warranty on the part of such New Pledgor contained in this
Agreement or any other Loan Document, or in respect of the Collateral pledged by
it hereunder or made in connection herewith or therewith.

        2.4    Power of Attorney.    By way of securing its obligations under
the Agreement, each New Pledgor hereby constitutes and appoints the Collateral
Agent its true and lawful attorney, irrevocably, with full power after the
occurrence of and during the continuance of an Event of Default (in the name of
such New Pledgor or otherwise), in the Collateral Agent's discretion, to take
any action and to execute any instrument which the Collateral Agent may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.


ARTICLE III

MISCELLANEOUS


        3.1.    Definitions.    Capitalized terms used herein without definition
shall have the meanings ascribed to them in the Agreement.

        3.2.    Headings.    Article and Section headings used in this
Supplement are for convenience only and shall not affect the construction of
this Supplement.

        3.3.    Severability.    Any provision of this Supplement which is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or

3

--------------------------------------------------------------------------------




unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        3.4.    Binding Effect; Successors and Assigns.    This Supplement shall
be binding upon and inure to the benefit of each of the parties hereto and each
of the Secured Parties and their respective permitted successors and assigns,
and nothing herein or in the Agreement is intended or shall be construed to give
any other Person any right, remedy or claim under, to or in respect of this
Supplement or the Agreement.

        3.5.    Governing Law.    THE PROVISIONS OF THIS SUPPLEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND THE DECISIONS
OF THE STATE OF NEW YORK.

        3.6.    Full Force and Effect.    Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect.

        3.7.    Fees.    New Pledgor agrees to reimburse the Collateral Agent
for its respective reasonable out-of-pocket expenses (including Attorney Costs)
incurred in connection with the preparation, execution and delivery of this
Supplement and the taking of all actions required hereby.

        3.8.    Counterparts.    This Supplement may be executed in separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Supplement
No.          to the Collateral Security Agreement to be duly and properly
executed and delivered as of the date first written above.



  [NEW PLEDGOR]



 

By:

 

 


--------------------------------------------------------------------------------



  Name:     


--------------------------------------------------------------------------------



  Title:     


--------------------------------------------------------------------------------





 
Notice Address for the above Subsidiary:



 

c/o Huntsman International LLC
3040 Post Oak Boulevard
Houston, Texas 77056



 

Acknowledged and Agreed to:



 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent and as UK Security Trustee



 

By:

 

  


--------------------------------------------------------------------------------



  Name:     


--------------------------------------------------------------------------------



  Title:     


--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------






SCHEDULE A (to Supplement No.        )

CAPITAL STOCK


1

--------------------------------------------------------------------------------






SCHEDULE 2.1(f) (to Supplement No.        )

CHIEF EXECUTIVE OFFICE


[New Pledgor]

        Chief Executive Office:

        Other Office Locations:

--------------------------------------------------------------------------------






EXHIBIT B

FORM OF
UNANIMOUS CONSENT
OF THE BOARD OF DIRECTORS OF
HUNTSMAN RECEIVABLES FINANCE LLC


        The undersigned, being all of the Managers of Huntsman Receivables
Finance LLC, a Delaware limited liability company (the "Company"), HEREBY
CONSENT TO the adoption of, and DO HEREBY ADOPT, the following resolutions by
unanimous written consent and direct that this unanimous written consent be
filed with the minutes of the proceedings of the Board of Directors of the
Company. Initially capitalized terms used herein and not otherwise defined have
the meanings assigned to them in Annex X to the Pooling Agreement (as defined
below).

        WHEREAS, the Company will be entering into a transaction involving,
inter alia, the securitization of certain receivables pursuant to (i) the
Contribution Agreement, to be dated on or about the date hereof, between
Huntsman International LLC (the "Shareholder"), as contributor and originator,
and the Company, (ii) the Pooling Agreement, to be dated on or about the date
hereof (the "Pooling Agreement"), among the Company, Huntsman ICI
(Europe) B.V.B.A. (the "Master Servicer") and Chase Manhattan Bank (Ireland) plc
("Chase"), as trustee, (iii) Series 2000-1 Supplement to the Pooling Agreement,
to be dated on or about the date hereof, among the Company, the Master Servicer,
Park Avenue Receivables Corporation, Chase, as funding agent and trustee, and
the Shareholder, and (iv) the Servicing Agreement, to be dated on or about the
date hereof, among the Company, the Master Servicer, Tioxide Americas Inc.,
Huntsman Holland BV, Tioxide Europe Limited, Huntsman International LLC,
Huntsman (Petrochemicals) UK Limited, Huntsman Propylene Oxide Ltd., Huntsman
International Fuels L.P., as local servicers, Chase, as trustee,
PricewaterhouseCoopers, as liquidation servicer, and the Shareholder, as
servicer guarantor.

        NOW, THEREFORE, IT IS HEREBY RESOLVED, that the Company shall, on the
Effective Date, and thereafter not less frequently than every five (5) Local
Business Days, distribute to the Shareholder all cash funds available (net of
any obligations and expenses), except for any amounts which are not permitted to
be used for distributions at that time pursuant to the Transaction Documents or
pursuant to Section 18-607 of the Delaware Limited Liability Company Act.

        RESOLVED FURTHER, that the foregoing resolution may only be revoked with
the votes of all of the members of the Board of Directors of HRF.

        [SIGNATURES COMMENCE ON NEXT PAGE]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned, being all the Directors of the
Company, have executed this consent as of the                        day of
August, 2005.

       

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

       

    ACKNOWLEDGED AND AGREED:

HUNTSMAN INTERNATIONAL LLC
 
 
By:
 



--------------------------------------------------------------------------------

    Name:         Title:    

--------------------------------------------------------------------------------






Exhibit 5.1(d)(i)



FORM OF SUBSIDIARIES GUARANTY AGREEMENT


--------------------------------------------------------------------------------




EXECUTION VERSION



SUBSIDIARY GUARANTY


        SUBSIDIARY GUARANTY dated as of August 16, 2005 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, this
"Guaranty"), made by each of the undersigned companies and each Person that
becomes a party hereto in accordance with Section 18(b) hereof (each, a
"Guarantor" and collectively, the "Guarantors") in favor of the Beneficiaries
(as hereinafter defined). Capitalized terms used herein are defined in Section 1
of this Guaranty.


W I T N E S S E T H:


        WHEREAS, pursuant to a Credit Agreement dated as of August 16, 2005
among Huntsman International LLC, a Delaware limited liability company (the
"Borrower"), the financial institutions party thereto (the "Lenders"), Deutsche
Bank AG New York Branch, as Administrative Agent for the Lenders thereunder (the
"Administrative Agent"), Deutsche Bank Securities Inc., as Joint Lead Arranger
and Joint Book Runner, Citigroup Global Markets, as Co-Syndication Agent, Joint
Lead Arranger and Joint Book Runner and Credit Suisse, as Co-Syndication Agent
and Joint Book Runner, the Lenders have severally agreed to make Loans upon the
terms and subject to the conditions set forth therein (as used herein, the term
"Credit Agreement" means the Credit Agreement described above in this paragraph,
as in effect on the date hereof as the same may be amended, modified, extended,
renewed, replaced, restated or supplemented from time to time, and including any
agreement extending the maturity of or restructuring of all or any portion of
the Indebtedness under such agreement or any successor agreements);

        WHEREAS, the Borrower may from time to time enter into, or guaranty the
obligations of a Subsidiary under, Overdraft Facilities;

        WHEREAS, the Borrower or any of its Subsidiaries may from time to time
enter into Secured Hedging Agreements;

        WHEREAS, it is a condition precedent to the obligation of the Lenders to
make Loans and other Extensions of Credit that the Subsidiaries of the Borrower
party hereto shall have executed and delivered this Guaranty to the Collateral
Agent, for the benefit of the Beneficiaries;

        WHEREAS, the proceeds of the Loans and other Extensions of Credit will
be used in part to enable the Borrower to make Valuable Transfers to each of the
Guarantors in connection with the operation of their respective businesses; and

        WHEREAS, the Borrower and the Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the making of the Extensions of Credit and the Borrower's entering
into the transactions contemplated by the Credit Agreement.

        NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Loans and other Extensions of
Credit, each Guarantor hereby agrees as follows:

        Section 1.    Definitions.    As used in this Guaranty, capitalized
terms not otherwise defined herein shall have the respective meanings provided
for such terms in the Credit Agreement and the following terms shall have the
meanings indicated, all such definitions to be equally applicable to the
singular and plural forms of the terms defined:

        "Agents" shall mean the Administrative Agent, the Joint Lead Arrangers,
the Joint Book Runners and the Co-Syndication Agents.

        "Bankruptcy Code" shall mean all of the applicable sections of Title 11
of the United States Code, as from time to time in effect.

--------------------------------------------------------------------------------



        "Beneficiaries" means the Agents, the Facing Agents, the Collateral
Agent, the Lenders and the respective counterparties to the Secured Hedging
Agreements underlying the Guaranteed Obligations, and the Overdraft Facilities
Providers (as defined in Annex A to the Collateral Security Agreement),
collectively; and "Beneficiary" means any one of such Beneficiaries,
individually.

        "Collateral Agent" shall mean Deutsche Bank AG New York Branch, as
Collateral Agent under the Collateral Security Agreement.

        "Collateral Security Agreement" means that certain Collateral Security
Agreement dated as of the date hereof by and among the Borrower, certain
Subsidiaries of Borrower from time to time party thereto and Collateral Agent,
as it may be amended, supplemented or otherwise modified from time to time.

        "Debt Documents" has the meaning assigned to such term in the Collateral
Security Agreement.

        "Extension of Credit" shall mean (i) all Loans (as defined in the Credit
Agreement) and (ii) to the extent not otherwise included in the foregoing, all
Guaranteed Obligations.

        "Fully Paid" shall have the meaning assigned thereto in the Collateral
Security Agreement.

        "Governmental Authority" shall mean any nation or government, any state
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

        "Guaranteed Obligations" has the meaning assigned thereto in
Section 2(a).

        "Interest Rate Agreements" means any interest, rate swap agreement,
cross-currency interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, interest rate futures contract, interest rate
option contract or other similar agreement or arrangement to which the Borrower
or any of its Subsidiaries is a party.

        "Other Hedging Agreements" means any foreign exchange contract, currency
swap agreement, futures contract, commodity agreements, option contract,
synthetic cap or other similar agreement other than an Interest Rate Agreement
to which the Borrower or any of its Subsidiaries is a party.

        "Overdraft Facilities" means facilities relating to Indebtedness (as
such term is defined in the Credit Agreement) permitted pursuant to
Section 8.2(n) of the Credit Agreement, including, without limitation,
guarantees thereof.

        "Post-Petition Interest" shall have the meaning assigned thereto in the
Collateral Security Agreement.

        "Secured Hedging Agreements" shall mean Interest Rate Agreements or
Other Hedging Agreements permitted by Section 8.2(e) of the Credit Agreement,
entered into or hereafter entered into by one or more Lenders (or any Affiliate
thereof) with, or guaranteed by, the Borrower or any of its Subsidiaries.

        "Subordinate Claims" has the meaning assigned thereto in Section 8.

        "Valuable Transfers" means, as to any Guarantor, (i) all loans, advances
or capital contributions made, directly or indirectly, to such Guarantor with
proceeds of Guaranteed Obligations, (ii) all debt securities or other
obligations of such Guarantor acquired from such Guarantor or retired by such
Guarantor, directly or indirectly, with proceeds of Guaranteed Obligations,
(iii) the fair market value of all property acquired, directly or indirectly,
with proceeds of Guaranteed Obligations and transferred, absolutely and not as
collateral to such Guarantor and (iv) the value of any quantifiable economic
benefits not included in clauses (i) through (iii) above, but included in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, accruing to such Guarantor as a result of the
incurrence of Guaranteed Obligations.

2

--------------------------------------------------------------------------------



        Section 2.    Guarantee of Obligations.    (a) Each Guarantor hereby,
jointly and severally, unconditionally and irrevocably guarantees to each of the
Beneficiaries to whom the following obligations are owed, as the primary
obligation and debt of such Guarantor and not as a surety, the due and punctual
payment of, without duplication, (i) all liabilities of the Borrower and the
Guarantors now or hereafter arising under the Credit Agreement and all of the
other Debt Documents, whether for principal, interest (including Post-Petition
Interest), fees, expenses, indemnities or otherwise, and whether primary,
secondary, direct, indirect, contingent, fixed or otherwise (including
obligations of performance), (ii) all obligations of the Borrower or any of its
Subsidiaries under and with respect to Secured Hedging Agreements (whether
direct or through a guarantee) and (iii) all obligations of the Borrower or any
of its Subsidiaries under and with respect to the Overdraft Facilities (whether
direct or through a guarantee) (all of the foregoing, collectively, the
"Guaranteed Obligations"). In case of the failure of the Borrower or any
Guarantor to duly, punctually and indefeasibly make any such payment in full as
and when due and payable, each Guarantor hereby agrees to duly, punctually and
indefeasibly make such payment as and when the same shall become due and
payable, whether on the due date therefor, upon stated maturity, by
acceleration, upon demand or otherwise, in accordance with the terms of this
Guaranty, the Credit Agreement, the other Loan Documents and the other
agreements underlying the respective Guaranteed Obligations.

        (b)   Although the amount of the Guaranteed Obligations guaranteed
hereby is not limited, if in any action or proceeding involving any state,
federal or foreign bankruptcy, insolvency or other law affecting the rights of
creditors generally, this Guaranty would be held or determined to be void,
invalid or unenforceable against any Guarantor on account of the amount of its
aggregate liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the aggregate amount of such
Guarantor's liability hereunder shall without any further action of the
Beneficiaries or any other Person, be automatically limited and reduced to the
highest amount which is valid and enforceable as determined in such action or
proceeding.

        (c)   No payment or payments made by the Borrower, any Guarantor, any
other guarantor or any other Person or received or collected by the Collateral
Agent or any Beneficiary from the Borrower, any Guarantor, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment or payments other than payments made by
or received or collected from such Guarantor in respect of the Guaranteed
Obligations, remain liable for the Guaranteed Obligations.

        Section 3.    Right of Set-off.    In addition to any rights and
remedies of the Beneficiaries provided by law, each Beneficiary shall have the
right, without prior notice to the Guarantors, any such notice being expressly
waived by the applicable Guarantor, upon the occurrence and during the
continuance of an Event of Default, to setoff and apply against any Guaranteed
Obligations, whether matured or unmatured, of such Guarantor to such
Beneficiary, any amount owing from such Beneficiary to such Guarantor, at or at
any time after, the happening of any of the above-mentioned events, and the
aforesaid right of setoff may be exercised by such Beneficiary against such
Guarantor or against any trustee in bankruptcy, debtor in possession, assignee
for the benefit of creditors, receivers, or execution, judgment or attachment
creditor of such Guarantor, or against anyone else claiming through or against,
such Guarantor or such trustee in bankruptcy, debtor in possession, assignee for
the benefit of creditors, receivers, or execution, judgment or attachment
creditor, notwithstanding the fact that such right of setoff shall not have been
exercised by such Beneficiary prior to the making, filing or issuance, or
service upon such Beneficiary of, or of notice of, any such petition, assignment
for the benefit of creditors, appointment or application for the appointment of
a receiver, or issuance of execution, subpoena, order or warrant. Each
Beneficiary agrees promptly to notify such Guarantor and the

3

--------------------------------------------------------------------------------



Collateral Agent after any such setoff and application made by such Beneficiary,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

        Section 4.    Amendments, etc, with respect to the Guaranteed
Obligations.    Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against such Guarantor or any other
Guarantor, and without notice to or further assent by such Guarantor, any demand
for payment of any of the Guaranteed Obligations made by the Collateral Agent or
any other Beneficiary may be rescinded by the Collateral Agent or such other
Beneficiary, and any of the Guaranteed Obligations continued, and the Guaranteed
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Beneficiary, and the Credit Agreement, any
other Loan Document, any other document relating to Guaranteed Obligations and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
relevant holders of the Guaranteed Obligations may deem advisable from time to
time and otherwise in accordance with the Credit Agreement, and any collateral
security, guarantee or right of offset at any time held by the Collateral Agent
or any other Beneficiary for the payment of the Guaranteed Obligations may be
sold, exchanged, waived, surrendered or released. Neither the Collateral Agent
nor any other Beneficiary shall have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for the Guaranteed
Obligations or for this Guaranty or any property subject thereto.

        Section 5.    Guarantee Absolute and Unconditional.    Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Guaranteed Obligations and notice of or proof of reliance by the
Collateral Agent or any other Beneficiary upon this Guaranty or any other Loan
Document to which such Guarantor is a party or acceptance of this Guaranty or
any such other Loan Document; and all dealings between the Borrower or any
Guarantor and the Collateral Agent or any other Beneficiary shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty and the other Loan Documents. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any Guarantor with respect to the Guaranteed
Obligations. This Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to:

        (i)    the validity or enforceability of the Credit Agreement, any other
Loan Document, any of the Guaranteed Obligations or any collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent or any other Beneficiary,

        (ii)   any defense (including, without limitation, any statute of
limitations), set-off or counterclaim (other than a defense of payment or
performance) which may at any time, be available to or be asserted by the
Borrower against the Collateral Agent or any other Beneficiary (each Guarantor
hereby agrees not to assert any such defense, set-off or counterclaim),

        (iii)  any change in the time, manner or place of any application of
collateral security, or proceeds thereof to or of all or any of the Guaranteed
Obligations, or any manner of sale or other disposition of any collateral
security for all or any of the Guaranteed Obligations or any other assets of the
Borrower or any of its Subsidiaries,

4

--------------------------------------------------------------------------------





        (iv)  any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of the Borrower or any
of its Subsidiaries, or

        (v)   any other circumstance whatsoever (with or without notice to or
knowledge of the Borrower or any Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Guaranteed Obligations, or of any Guarantor under this Guaranty, in bankruptcy
or in any other instance and each Guarantor hereby covenants that this Guaranty
will not be discharged except by final, complete, indefeasible and irrevocable
payment and performance of the obligations contained in the agreements,
instruments and documents evidencing or securing the Guaranteed Obligations and
this Guaranty.

When the Collateral Agent or any other Beneficiary is pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent or any other
Beneficiary may, but shall be under no obligation to, pursue such rights and
remedies as it may have against the Borrower or any other Person or against any
collateral security or guarantee for the Guaranteed Obligations or any right of
offset with respect thereto, and any failure by the Collateral Agent or any
other Beneficiary to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Collateral
Agent and any other Beneficiary against such Guarantor.

        Section 6.    Reinstatement.    Each Guarantor further agrees that if at
any time all or any part of any payment theretofore applied by any Beneficiary
to any of the Guaranteed Obligations is, or must be, rescinded or returned by
such Beneficiary for any reason whatsoever, including without limitation, the
insolvency, bankruptcy or reorganization of the Borrower, any other Guarantor or
any other Subsidiary of the Borrower or any other guarantor of all or any
portion of the Guaranteed Obligations, such Guaranteed Obligations or applicable
portion thereof, for purposes of this Guaranty, to the extent that such payment
is or must be rescinded or returned, shall be deemed to have continued in
existence notwithstanding such application, and this Guaranty shall continue to
be effective or be reinstated, as the case may be, as to such Guaranteed
Obligations or applicable portion thereof as though such application had not
been made, irrespective of whether any note or other evidence of indebtedness
has been surrendered or cancelled.

        Section 7.    No Subrogation, Contribution, Reimbursement or
Indemnity.    Notwithstanding anything to the contrary in this Guaranty, the
Credit Agreement and the other Loan Documents, each Guarantor hereby irrevocably
waives, until all Guaranteed Obligations are Fully Paid, all rights which may
have arisen in connection with this Guaranty, the Credit Agreement and the other
Loan Documents to be subrogated to any of the rights (whether contractual, under
the Bankruptcy Code, including Section 509 thereof, under common law or
otherwise) of any Beneficiary against the Borrower or against any collateral
security or guarantee or right of offset held by any Beneficiary for the payment
of the Guaranteed Obligations. Each Guarantor hereby further irrevocably waives,
until all Guaranteed Obligations are Fully Paid, all contractual common law,
statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against the Borrower or any other
Person which may have arisen in connection with this Guaranty, the Credit
Agreement and the other Loan Documents. Until all Guaranteed Obligations are
Fully Paid, if any amount shall be paid by or on behalf of the Borrower or any
Guarantor to any other Guarantor on account of any of the rights waived in this
paragraph, such amount shall be held by such Guarantor in trust, segregated from
other funds of such Guarantor, and shall forthwith upon receipt by such
Guarantor, be turned over to the Collateral Agent in the exact form received by
such Guarantor (duly indorsed by such Guarantor to the Collateral Agent, if
required), to be applied against the Guaranteed

5

--------------------------------------------------------------------------------




Obligations, whether matured or unmatured, in accordance with Section 11 hereof.
The provisions of this paragraph shall survive the term of this Guaranty.

        Section 8.    Subordination.    So long as any of the Guaranteed
Obligations shall be outstanding, all claims of any kind or character of any
Guarantor or any of its successors and assigns against the Borrower (all such
claims of any kind or character of such Guarantor or any of its successors and
assigns being hereinafter referred to as "Subordinate Claims"), shall be
subordinated in right of payment to the prior indefeasible payment in full of
such Guaranteed Obligations and any Subordinate Claims collected or received by
such Guarantor after an Event of Default has occurred and is continuing, upon
notice by Collateral Agent to such Guarantor, shall be held in trust for the
Collateral Agent for the benefit of the Beneficiaries and, at the direction of
the Collateral Agent to such Guarantor, shall forthwith be paid over to the
Collateral Agent for the benefit of the Beneficiaries to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of such Guarantor under any other provision of this
Guaranty.

        Section 9.    Representations, Warranties and Covenants.    Each
Guarantor represents and warrants to the Collateral Agent and each Beneficiary
that:

        (a)   such Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has the
organizational power and authority and the legal right to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged;

        (b)   such Guarantor has the organizational power and authority and the
legal right to execute and deliver, and to perform its obligations under, this
Guaranty, and has taken all necessary action to authorize its execution,
delivery and performance of this Guaranty;

        (c)   this Guaranty constitutes a legal, valid and binding obligation of
such Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors' rights
generally and by general equitable principles; and

        (d)   the execution, delivery and performance of this Guaranty by such
Guarantor (i) are within such Guarantor's organizational power, (ii) have been
duly authorized by all necessary corporate, shareholder, member, partner or
other action on the part of each Person whose authorization is required,
(iii) do not violate any Requirement of Law or any Contractual Obligation
applicable to such Guarantor, (iv) will not result in or require the creation or
imposition of any Lien of any nature upon or with respect to any of the
properties now owned or hereafter acquired by such Person and (v) will not
require any authorization or approval or other action by, or notice to or filing
or registration with, any Governmental Authority (other than those which have
been obtained and are in force and effect).

        Each Guarantor hereby acknowledges and agrees that it has received a
copy of the Credit Agreement and hereby (i) reaffirms all representations and
warranties contained therein to the extent applicable to it and (ii) agrees to
comply with all covenants and agreements contained therein to the extent
applicable to it and as the same may be amended or modified from time to time in
accordance with the terms of the Credit Agreement.

        Section 10.    Effect of Bankruptcy Events of Default.    If an Event of
Default under Section 8.1(e) or (f) of the Credit Agreement occurs, the
Collateral Agent, on behalf of the Beneficiaries, shall be entitled to enforce
the joint and several obligations of the Guarantors hereunder whether or not the
enforcement of the underlying obligations of the Borrower or any Guarantor have
been stayed.

        Section 11.    Application of Proceeds.    Subject to any applicable
agreements in effect from time to time relating to the sharing and priority of
payments to the Beneficiaries, all payments hereunder shall

6

--------------------------------------------------------------------------------




be applied to the payment in whole or in part of the Guaranteed Obligations, in
such order as the Beneficiaries, in their sole discretion, may elect.

        Section 12.    GOVERNING LAW.    THIS GUARANTY SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE INTERNAL LAWS OF THE STATE OF NEW YORK, AND FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

        Section 13.    Enforceability.    Any provision of this Guaranty that is
prohibited or unenforceable in any jurisdiction shall as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. If this Guaranty
would be held or determined by a court of competent jurisdiction in a judicial
proceeding to be void, voidable, invalid or unenforceable on account of the
amount of the aggregate liability of any Guarantor under this Guaranty or by
reason of any inconsistent contractual provision binding on any Guarantor, then,
notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of the liability of each Guarantor under this Guaranty shall,
without any further action by any Guarantor, the Beneficiaries or any other
Person, be automatically limited and reduced to the maximum amount which is
valid and enforceable.

        Section 14.    Remedies Not Exclusive; Amendment.    No failure or delay
on the part of any Beneficiary in exercising any right, power or remedy under
this Guaranty shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies provided for in this Guaranty are cumulative and are not exclusive of
any remedies that may be available to any Beneficiary at law or in equity or
otherwise. No amendment, modification, supplement, termination or waiver of or
to any provision of this Guaranty, nor consent to any departure by any Guarantor
therefrom shall be effective unless the same shall be consented to in writing by
all of the Lenders (other than a Defaulting Lender) or the Required Lenders, as
the case may be, pursuant to Section 12.1 of the Credit Agreement, as such terms
are defined in the Credit Agreement. Any amendment, modification or supplement
of or to any provision of this Guaranty, any waiver of any provision of this
Guaranty, and any consent to any departure by any Guarantor from the terms of
any provision of this Guaranty, shall be effective only in the specific instance
and for the specific purpose for which made or given. Except where notice is
specifically required by this Guaranty, no notice to or demand on any Guarantor
in any case shall entitle such Guarantor or any other Guarantor to any other or
further notice or demand in similar or other circumstances.

        Section 15.    Consent to Certain Transactions.    Each Guarantor
acknowledges receipt of a copy of the Credit Agreement and the other Loan
Documents in the form in which each was executed and delivered by the parties
thereto, as amended, supplemented or otherwise modified as of the Closing Date,
and agrees that such copies constitute adequate notice of all matters contained
therein and consents to the execution and delivery of such agreements and the
performance of all transactions provided for or contemplated therein; provided,
however, that none of the Beneficiaries shall be obligated to furnish to any
Guarantor any copies of any amendments, modifications or supplements or waivers
with respect to the Credit Agreement or any of the other Loan Documents.

        Section 16.    Notices.    Except where telephonic instructions or
notices are authorized herein to be given, all notices, demands, instructions
and other communications required or permitted to be given to or made upon any
party hereto or any other Person shall be in writing and shall be personally
delivered or sent by registered or certified mail, postage prepaid, return
receipt requested, or by a reputable overnight or courier delivery service, or
by telecopier, and shall be deemed to be given for purposes of this Guaranty on
the third day after deposit in registered or certified mail postage prepaid, and
otherwise on the day that such writing is delivered or sent to the intended
recipient thereof, or in the

7

--------------------------------------------------------------------------------




case of a notice delivered by telecopy, upon completion of transmission with a
copy of such notice also being delivered under any of the methods provided
above, all in accordance with the provisions of this subsection. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this subsection, notices, demands, instructions and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective telecopier
numbers) indicated on each respective signature page to this Agreement or any
supplement hereto or with regard to the Beneficiaries, on the respective
signature pages of the Credit Agreement, and, in the case of telephonic
instructions or notices, by calling the telephone number or numbers indicated
for each on such signature pages.

        Section 17.    Successors and Assigns.    This Guaranty shall be binding
upon each Guarantor and its successors and assigns and shall inure to the
benefit of, and shall be enforceable by, each of the Beneficiaries and their
respective successors and assigns (including any permitted assignee of any
Lender in accordance with Section 12.8 of the Credit Agreement); provided,
however, that no Guarantor may assign or transfer any of its obligations under
this Guaranty without the prior written consent of the Required Lenders, except
pursuant to intercompany mergers and consolidations permitted under Section 8.3
of the Credit Agreement.

        Section 18.    Further Assurances, Additional Guarantors.    (a) Each
Guarantor, jointly and severally, agrees to do such further acts and things and
to execute and deliver such additional agreements, powers and instruments, as
any Beneficiary may reasonably require or reasonably deem advisable to carry
into effect the purposes of this Guaranty or to better assure and confirm unto
the Beneficiaries their rights, powers and remedies under this Guaranty, the
Credit Agreement or any other Loan Document.

        (b)   An additional Subsidiary of the Borrower may become a Guarantor
under this Guaranty pursuant to the requirements of Section 7.11(b) of the
Credit Agreement by executing and delivering to the Collateral Agent a
supplement to this Guaranty in the form of Exhibit A hereto (with only such
changes thereto as are agreed to by the Collateral Agent), whereupon, without
further action, approval or consent by any other Person, such Subsidiary shall
be deemed to be a Guarantor for all purposes under this Guaranty.

        Section 19.    Submission to Jurisdiction.    Each Guarantor, jointly
and severally, hereby irrevocably and unconditionally consents and submits to
the nonexclusive jurisdiction of any United States Federal or New York State
court sitting in New York City in any action or proceeding arising out of or
relating to this Guaranty, and each Guarantor, jointly and severally, hereby
irrevocably and unconditionally agrees that all claims in respect of such action
or proceeding brought against any of the Beneficiaries in respect of this
Guaranty shall be brought in such United States Federal or New York State court.
Each Guarantor, jointly and severally, irrevocably consents to the service of
any and all process in any such action or proceeding brought in any court in or
of the State of New York by the delivery of copies of such process to such
Guarantor at its address specified on its respective signature page hereto or by
certified or registered mail directed to such address. Nothing herein shall
affect the right of any of the Beneficiaries to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against any Guarantor in any other jurisdiction.

        Section 20.    Waiver of Trial by Jury.    THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN CONNECTION WITH ANY
ACTION OR PROCEEDING UNDER OR COUNTERCLAIM RELATING TO THIS GUARANTY, THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR ANY OBJECTION BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, OR THAT IT OR ITS ASSETS ARE EXEMPT OR IMMUNE FROM ATTACHMENT OR
EXECUTION, WHICH IT MAY NOW OR HEREAFTER HAVE

8

--------------------------------------------------------------------------------




TO THE BRINGING OR MAINTAINING OF ANY SUCH ACTION OR PROCEEDING IN THE
JURISDICTIONS REFERRED TO IN SECTION 19. EACH BENEFICIARY, BY ITS ACCEPTANCE OF
THE BENEFITS OF THIS GUARANTY, SHALL BE DEEMED TO HAVE WAIVED ITS RIGHT TO TRIAL
BY JURY IN RESPECT OF ANY SUCH ACTION OR PROCEEDING IN WHICH THE GUARANTORS HAVE
WAIVED THEIR RIGHT TO TRIAL BY JURY.

        Section 21.    Fees and Expenses.    Each Guarantor, jointly and
severally, agrees to pay promptly, to the extent not previously finally and
indefeasibly paid in full by the Borrower, (i) all reasonable costs and expenses
of any Beneficiary in connection with (A) any and all amounts which any
Beneficiary has paid relative to the curing of any default resulting from the
acts or omissions of any Guarantor under this Guaranty and (B) the enforcement
of this Guaranty and the preservation of the Beneficiaries' rights hereunder.

        Section 22.    Taxes.    Each of the agreements set forth in Section 4.7
of the Credit Agreement is hereby incorporated by reference mutatis mutandis
with the same effect as if such agreements had been set forth herein (it being
understood that the intent of the parties under this Section 22 is to provide
that, subject to the limitations of Section 4.7 of the Credit Agreement, each of
the Agents, the Facing Agents, the Collateral Agent and each Lender receive and
retain the same amount net of all Taxes that such Lender would have received had
payment been made by the Borrower under the Credit Agreement). All references in
such incorporated provisions to "the Borrower" shall be deemed references to
each Guarantor and all references in such incorporated provisions to "this
Agreement", "the Loan Documents" or words of similar meaning shall be deemed
references to this Guaranty. Each Guarantor further agrees to pay any and all
stamp, transfer and other similar taxes or fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of any
instrument or document that may be delivered in connection with this Guaranty,
and agrees to save Collateral Agent and each other Beneficiary harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying, or omission to pay, such taxes or fees.

        Section 23.    Foreign Exchange Indemnity.    Each sum due under this
Guaranty or in respect of the Guaranteed Obligations shall be paid in the
currency that such Guaranteed Obligation is denominated. If any sum due from any
Guarantor under this Guaranty has to be converted from the currency in which the
same is payable hereunder into another currency, it shall be converted at the
Exchange Rate determined as of the date such sums are paid hereunder. Each of
the agreements set forth in Section 12.4(b) of the Credit Agreement is hereby
incorporated by reference mutatis mutandis with the same effect as if such
agreements had been set forth herein (it being understood that the intent of the
parties under this Section 23 is to provide that, subject to Section 12.4(b) of
the Credit Agreement, each Beneficiary is indemnified for losses incurred as a
result of foreign currency exchange to the same extent such Beneficiary is
indemnified by the Borrower under the Credit Agreement). All references in such
incorporated provisions to "the Borrower" shall be deemed references to each
Guarantor and all references in such incorporated provisions to "this Agreement"
shall be deemed references to this Guaranty.

        Section 24.    Counterparts.    This Guaranty may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Guaranty.

        Section 25.    Headings.    Section and other headings used in this
Guaranty are for convenience only and shall not affect the construction of this
Guaranty.

        Section 26.    Release.    Upon the sale of all of the capital stock of
any Guarantor in accordance with Section 8.3 of the Credit Agreement, such
Guarantor and each of its Subsidiaries shall automatically be released from all
of its obligations under this Guaranty.

[SIGNATURE PAGES FOLLOW]

9

--------------------------------------------------------------------------------






EXECUTION VERSION


        IN WITNESS WHEREOF, each of the Guarantors has caused this Subsidiary
Guaranty Agreement to be duly executed and delivered by its proper and duly
authorized officer as of the day and year first above written by signing a
separate signature page.



  Acknowledged and Agreed to:



 

DEUTSCHE BANK AG NEW YORK
BRANCH, as Collateral Agent



 

By:

 

  


--------------------------------------------------------------------------------



  Name:    


--------------------------------------------------------------------------------



  Title:     


--------------------------------------------------------------------------------



 

Notice Address:



 

Deutsche Bank AG New York Branch
31 West 52nd Street
New York, NY 10019
Attention: Chris Towery
Tel. No.: (212) 250-0839
Telecopier No.: (212) 797-0070


--------------------------------------------------------------------------------



HUNTSMAN CHEMICAL PURCHASING CORPORATION
HUNTSMAN INTERNATIONAL CHEMICALS CORPORATION
HUNTSMAN PETROCHEMICAL PURCHASING CORPORATION
POLYMER MATERIALS INC.
AIRSTAR CORPORATION
HUNTSMAN PROCUREMENT CORPORATION
JK HOLDINGS CORPORATION
HUNTSMAN AUSTRALIA INC.
HUNTSMAN CHEMICAL FINANCE CORPORATION
HUNTSMAN ENTERPRISES, INC.
HUNTSMAN FAMILY CORPORATION
HUNTSMAN GROUP HOLDINGS FINANCE CORPORATION
HUNTSMAN GROUP INTELLECTUAL PROPERTY HOLDINGS CORPORATION
HUNTSMAN INTERNATIONAL SERVICES CORPORATION
HUNTSMAN MA INVESTMENT CORPORATION
HUNTSMAN MA SERVICES CORPORATION
HUNTSMAN PETROCHEMICAL FINANCE CORPORATION
HUNTSMAN PETROCHEMICAL CANADA HOLDINGS CORPORATION
HUNTSMAN POLYMERS HOLDINGS CORPORATION
HUNTSMAN CHEMICAL COMPANY LLC
PETROSTAR INDUSTRIES LLC
EUROFUELS LLC
EUROSTAR INDUSTRIES LLC
HUNTSMAN EA HOLDINGS LLC
HUNTSMAN INTERNATIONAL TRADING CORPORATION
HUNTSMAN PETROCHEMICAL CORPORATION
HUNTSMAN POLYMERS CORPORATION
HUNTSMAN PROPYLENE OXIDE HOLDINGS LLC
HUNTSMAN TEXAS HOLDINGS LLC


By:

    


--------------------------------------------------------------------------------

        Name:
        Title:    

PETROSTAR FUELS LLC

By:

 

 


--------------------------------------------------------------------------------

        Name:
        Title:

   

HUNTSMAN PURCHASING, LTD.

By: Huntsman Procurement Corporation, its General Partner

By:

 

  


--------------------------------------------------------------------------------

        Name:
        Title:

   

HUNTSMAN ETHYLENEAMINES LTD.

By: Huntsman EA Holdings LLC, its General Partner

By:

 

  


--------------------------------------------------------------------------------

        Name:
        Title:


   

--------------------------------------------------------------------------------



HUNTSMAN EXPANDABLE POLYMERS COMPANY, LC

By: Huntsman International Chemical Corporation, its Sole Member and Manager

By:

 

 


--------------------------------------------------------------------------------

        Name:
        Title:

   

HUNTSMAN FUELS, L.P.

By: Petrostar Fuels LLC, its General Partner

By:

 

 


--------------------------------------------------------------------------------

        Name:
        Title:

   

HUNTSMAN INTERNATIONAL FUELS, L.P.

By: Eurofuels LLC, its General Partner

By:

 

  


--------------------------------------------------------------------------------

        Name:
        Title:

   

HUNTSMAN PROPYLENE OXIDE LTD.

By: Huntsman Propylene Oxide Holdings LLC, its General Partner

By:

 

  


--------------------------------------------------------------------------------

        Name:
        Title:

   

HUNTSMAN INTERNATIONAL FINANCIAL LLC.

By:

 

  


--------------------------------------------------------------------------------

        Name:
        Title:

   

TIOXIDE GROUP

By:

 

  


--------------------------------------------------------------------------------

        Name:
        Title:

   

TIOXIDE AMERICAS, INC.

By:

 

  


--------------------------------------------------------------------------------

        Name:
        Title:


   

--------------------------------------------------------------------------------






EXHIBIT A
to
SUBSIDIARY GUARANTY AGREEMENT
FORM OF SUPPLEMENT TO
SUBSIDIARY GUARANTY AGREEMENT


        THIS SUPPLEMENT NO.                                    dated as
of                                    (this "Supplement") to the Subsidiary
Guaranty Agreement (as defined below) is made
by                                    ,
a                                                                         ("New
Guarantor"), in favor of the Beneficiaries (as defined in the Subsidiary
Guaranty Agreement).


W I T N E S S E T H:


        WHEREAS, Huntsman International LLC, a Delaware limited liability
company (the "Borrower"), is party to that certain Credit Agreement dated as of
August             , 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), with Deutsche Bank AG New
York Branch, as Administrative Agent for the Lenders thereunder (the
"Administrative Agent"), Deutsche Bank Securities, Inc., as Joint Lead Arranger
and Joint Book Runner, Citigroup Global Markets, as Co-Syndication Agent, Joint
Lead Arranger and Joint Book Runner, Credit Suisse, as Co-Syndication Agent,
Joint Lead Arranger and Joint Book Runner, and the Lenders identified therein;

        WHEREAS, New Guarantor is a Subsidiary (as defined in the Credit
Agreement);

        WHEREAS, as a condition precedent to their entering into the Credit
Agreement, the Administrative Agent and the Lenders thereunder required the
Borrower to cause certain of its Subsidiaries to execute and deliver that
certain Subsidiary Guaranty dated as of August             , 2005 (as heretofore
or hereafter amended, restated, supplemented or otherwise modified from time to
time, the "Subsidiary Guaranty");

        WHEREAS, the proceeds of Extensions of Credit (as defined in the
Subsidiary Guaranty) heretofore have been and hereafter will be used in part to
enable the Borrower to make Valuable Transfers (as defined in the Subsidiary
Guaranty) to each of the Guarantors (including New Guarantor) in connection with
the operation of its business;

        WHEREAS, the Borrower and New Guarantor are engaged in related
businesses, and New Guarantor will derive substantial direct and indirect
benefit from the making of Extensions of Credit;

        WHEREAS, pursuant to Section 7.11(b) of the Credit Agreement, the
Borrower is required to cause (i) each Subsidiary (other than a Receivables
Subsidiary) that is organized under the laws of a state of the United States of
America or the District of Columbia and (ii) each other Subsidiary that is
wholly owned by a corporation organized under the laws of a state of the United
States or the District of Columbia and is disregarded as an entity separate from
that owner under Treasury Regulation section 301.7701-3 to become a Guarantor
under the Subsidiary Guarantor; and

        WHEREAS, Section 18(b) of the Subsidiary Guaranty provides that certain
additional Subsidiaries of the Borrower may become Guarantors under the
Subsidiary Guaranty by execution and delivery of an instrument in the form of
this Supplement.

        NOW, THEREFORE, in consideration of the premises and to induce the
Lenders to continue to make Extensions of Credit, New Guarantor hereby agrees as
follows:

        Section 1    Definitions.    Each capitalized term used herein and not
otherwise defined herein shall have the meaning assigned to such term in the
Subsidiary Guaranty or, if not defined herein or in the Subsidiary Guaranty, in
the Credit Agreement.

        Section 2    Guarantee of Obligations.    In accordance with
Section 18(b) of the Subsidiary Guaranty, New Guarantor, by its execution and
delivery of this Supplement, hereby becomes a Guarantor under the Subsidiary
Guaranty for all purposes thereunder with the same force and effect as

--------------------------------------------------------------------------------




if originally named therein as a Guarantor, without further action, approval or
consent by any other Person, and New Guarantor hereby (a) agrees to all the
terms and provisions of the Subsidiary Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties deemed to be made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. Each reference to a "Guarantor" in the
Subsidiary Guaranty shall be deemed for all purposes to include New Guarantor.
All of the terms of the Subsidiary Guaranty are hereby incorporated in their
entirety.

        Section 3    Representations and Warranties.    New Guarantor represents
and warrants to the Beneficiaries that this Supplement has been duly authorized,
executed and delivered by it and is its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

        Section 4    Counterparts.    This Supplement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Supplement.

        Section 5    Full Force and Effect.    Except as expressly supplemented
hereby, the Subsidiary Guaranty remains in full force and effect.

        Section 6    GOVERNING LAW.    THIS SUPPLEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE INTERNAL LAWS OF THE STATE OF NEW YORK, AND FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

        Section 7    Enforceability.    Any provision of this Supplement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. If this Supplement
would be held or determined by a court of competent jurisdiction in a judicial
proceeding to be void, voidable, invalid or unenforceable on account of the
amount of the aggregate liability of New Guarantor under the Subsidiary Guaranty
or by reason of any inconsistent contractual provision binding on New Guarantor
and in effect on or prior to the date hereof, then, notwithstanding any other
provision of this Supplement or the Subsidiary Guaranty to the contrary, the
aggregate amount of the liability of New Guarantor under the Subsidiary Guaranty
shall, without any further action by any Guarantor, the Beneficiaries or any
other Person, be automatically limited and reduced to the maximum amount which
is valid and enforceable.

        Section 8    Fees.    New Guarantor agrees to reimburse the
Administrative Agent for their respective reasonable out-of-pocket expenses
(including Attorney Costs) incurred in connection with the preparation,
execution and delivery of this Supplement.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the New Guarantor his caused this Supplement
No.                                    to the Subsidiary Guaranty to be duly
executed and delivered by its properly and duly authorized officer as of the
date first written above.



  [NEW GUARANTOR]



 

By:

 

 


--------------------------------------------------------------------------------



  Name:     


--------------------------------------------------------------------------------



  Title:     


--------------------------------------------------------------------------------



 

Notice Address:



 

 


--------------------------------------------------------------------------------

  


--------------------------------------------------------------------------------

  


--------------------------------------------------------------------------------



 

Acknowledged and Agreed to:



 

DEUTSCHE BANK AG NEW YORK BRANCH
as Collateral Agent



 

By:

 

 


--------------------------------------------------------------------------------



  Name:     


--------------------------------------------------------------------------------



  Title:     


--------------------------------------------------------------------------------



 

Notice Address:



 

Deutsche Bank Trust Company Americas
31 West 52nd Street
New York, NY 10019
Attention: Chris Towery
Tel. No.: (212) 250-0839
Telecopier No.: (212) 797-          


--------------------------------------------------------------------------------






Exhibit 5.1(v)



FORM OF TAX SHARING AGREEMENT


--------------------------------------------------------------------------------




TAX SHARING AGREEMENT


        THIS TAX SHARING AGREEMENT (this "Agreement") is made and entered into
as of August 15, 2005 (the "Effective Date"), by and among Huntsman Corporation,
a Delaware corporation ("Parent") and Huntsman International LLC, a Delaware
limited liability company ("HI").


RECITALS:


        WHEREAS, Parent is the common parent corporation of an affiliated group
of corporations, all within the meaning of Section 1504 of the Internal Revenue
Code of 1986, as amended (the "Code"); and

        WHEREAS, Parent will file consolidated federal income tax returns on
behalf of itself and other Members (as defined in Section 1(e)) of the Group;
and

        WHEREAS, Parent and HI desire to enter into an agreement to provide for
the allocation and settlement, in an equitable manner, of the consolidated
federal income tax liabilities and benefits of the Group and the state and local
income tax liabilities and benefits of the Group in the states and localities in
which one or more members of the Group are treated as a consolidated, combined,
or unitary tax reporting group.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and for other good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, as of the Effective Date, Parent
and HI hereby agree as follows:

        1.    Definitions.    For purposes of this Agreement, the following
terms shall be defined as follows:

        (a)   "Code" shall have the meaning ascribed above.

        (b)   "Estimated Tax Payments" shall mean for a Taxable Period the
aggregate payments for such Taxable Period provided in Section 4 hereof.

        (c)   "Final Determination" shall mean a closing agreement with the
Internal Revenue Service, a claim for refund which has been allowed, a
deficiency notice with respect to which the period for filing a petition with
the Tax Court has expired, or a decision of any court of competent jurisdiction
which is not subject to appeal or the time for appeal of which has expired.

        (d)   "Group" shall mean the affiliated group of corporations of which
Parent is the common parent corporation, all within the meaning of Section 1504
of the Code.

        (e)   "Member" shall mean Parent, HI and their respective direct and
indirect subsidiaries that are part of the Group.

        (f)    "Parent" shall have the meaning ascribed above.

        (g)   "Subsidiaries" shall mean, collectively, (i) HI and (ii) each
direct subsidiary of Parent that is a Member.

        (h)   "Subsidiary Group" shall mean a single Subsidiary or a group of
corporations consisting of a Subsidiary and every other Member of the Group
which would be deemed an includible corporation in an affiliated group of which
such Subsidiary would be the common parent corporation, all within the meaning
of Section 1504 of the Code, if such Subsidiary were not a Member of the Group.
If HI, at the date of this Agreement or in the future, has not elected for
federal income tax purposes to be treated as an association taxable as a
corporation, it shall still be considered a corporation for purposes of this
Agreement.

        (i)    "Subsidiary Group Separate Tax" for a Taxable Period shall mean a
hypothetical consolidated federal income tax liability for the subject
Subsidiary Group for such Taxable Period calculated by

1

--------------------------------------------------------------------------------




Parent and determined as if such Subsidiary Group had filed its own consolidated
federal income tax return for such Taxable Period (i) taking into account
losses, credits, carryover of losses and credits from any Taxable Period, and
other tax attributes of members of such Subsidiary Group, but only if and to the
extent that such attributes actually would have been utilized (taking into
account all applicable rules and limitations) in the determination of the
consolidated federal income tax for such Subsidiary Group for such Taxable
Period (whether or not such attributes actually are utilized in the
determination of the consolidated federal income tax liability of the Group for
such Taxable Period) and assuming that such Subsidiary Group has filed its own
consolidated federal income tax returns for all prior Taxable Periods,
(ii) taking into account any redetermination of tax liability under Section 5(a)
hereof and (iii) without taking into account any items of loss, credits,
carryovers of losses and credits, and similar attributes to the extent that
Parent has previously paid any amounts in respect of such items and attributes
pursuant to Section 2(b) hereof. Such hypothetical consolidated federal income
tax liability for any Taxable Period shall be computed on the basis of the
accounting methods and principles, elections, and conventions (collectively,
"Methods") actually used in the determination of the federal income tax
liability of the Group for the preceding Taxable Period (or, in the case of the
first Taxable Period for which this Agreement is in effect, such Methods
actually used by Parent in the taxable year in which this Agreement is signed
or, to the extent that new Methods must be selected, such Methods as may be
determined by Parent after consultation with the Subsidiaries); provided that in
the event that, as a result of a change in the law or circumstances, the Group
becomes eligible to use a Method not available in the preceding Taxable Period,
Parent after consultation with the Subsidiaries may elect to use such Method and
such Method shall apply for all subsequent Taxable Periods.

        (j)    "Taxable Period" shall mean any taxable year or portion thereof
ending on or after the Effective Date with respect to which a consolidated
federal income tax return including any of the Subsidiaries is filed on behalf
of the Group.

        2.    Payments.    

        (a)   For every Taxable Period, (1) each Subsidiary Group shall pay to
Parent an amount equal to the excess, if any, of the Subsidiary Group Separate
Tax for such Taxable Period over the Estimated Tax Payments made by such
Subsidiary Group for such Taxable Period or (2) Parent shall pay to the
Subsidiary that is the parent corporation of each Subsidiary Group an amount
equal to the excess, if any, of the Estimated Tax Payments made by such
Subsidiary's Subsidiary Group for such Taxable Period over the Subsidiary Group
Separate Tax for such Taxable Period. If the applicable Subsidiary Group would
be entitled to a refund (the "deemed refund") with respect to amounts paid by it
to Parent pursuant to this Agreement for a Taxable Period if it had filed its
own consolidated tax return for all Taxable Periods, then Parent shall pay to
the Subsidiary that is the parent corporation of the applicable Subsidiary Group
the amount of such deemed refund within thirty (30) days of the date that the
Group consolidated federal income tax return for the Taxable Period referred to
in clause (1) is filed or within ten (10) days of the receipt of a refund from
the IRS, whichever is later.

        (b)   If any Subsidiary Group has any items of loss or credit, any
carryovers of losses, credits or similar attributes that are not (and have not
been) used to calculate the Subsidiary Group Separate Tax of such Subsidiary
Group and Parent uses such items or attributes to reduce the Group's federal
income tax liability on the Group's consolidated federal income tax return for a
Taxable Period, then Parent shall pay the parent of such Subsidiary Group an
amount equal to the benefit obtained from the use of such items or attributes to
reduce the federal income tax liability of the Group on such return for such
Taxable Period.

        3.    Time and Form of Payment.    Payments pursuant to Section 2 hereof
shall be made no sooner than ten (10) days before and no later than thirty
(30) days following the filing of the Group's consolidated federal income tax
return for the Taxable Period in question. Payment shall be made in

2

--------------------------------------------------------------------------------




immediately available funds or, at the discretion of Parent, by an adjustment to
the applicable intercompany accounts; provided that no such adjustment may be
made with respect to intercompany accounts that represent or constitute
Indebtedness (as that term is defined in the Credit Agreement, dated August 16,
2005, by and among HI, as Borrower, Deutsche Bank AG New York Branch, as
Administrative Agent, and the Lenders referenced therein, as such agreement may
be amended, restated, replaced or novated) of HI. If the due date for such
return is extended, payments pursuant to Section 2(a) shall be made on an
estimated basis no later than seven (7) days prior to the original due date for
such return. Any difference between the Subsidiary Group Separate Tax and such
estimated payments shall be paid to the party entitled thereto no later than
thirty (30) days following the filing of the Group's extended consolidated
federal income tax return or within ten (10) days of the receipt of a refund
from the IRS, whichever is later.

        4.    Estimated Tax Payment.    For every Taxable Period beginning on
the Effective Date and thereafter, no sooner than ten (10) and no later than
seven (7) days prior to the fifteenth day of the fourth, sixth, ninth, and
twelfth months of such Taxable Period, each Subsidiary Group shall pay to Parent
the amount of estimated federal income taxes which such Subsidiary Group would
be required to pay on or before such dates if such Subsidiary Group had filed a
consolidated federal income tax return for such Taxable Period, which return
included only members of such Subsidiary Group. Such hypothetical estimated
federal income tax liability shall be determined by Parent in a manner
consistent with Section 2 hereof and in accordance with the applicable rules of
the Code and Treasury Regulations, as in effect from time to time, governing the
calculation of estimated corporation federal income tax, including such rules
regarding payments of estimated tax in taxable years of less than twelve
(12) months. In the event that a consolidated federal income tax return is not
filed by Parent for any taxable year, any payments made pursuant to this Section
shall be refunded no later than seven (7) days prior to the due date of the
separate return of the respective Subsidiary for such taxable year.

        5.    Adjustments.    

        (a)    Redetermination of Tax Liability.    In the event of any
redetermination of the consolidated federal income tax liability of the Group
for any Taxable Period as a result of an audit by the Internal Revenue Service,
a claim for refund, or otherwise, the Subsidiary Group Separate Tax shall be
recomputed by Parent for such Taxable Period to take into account such
redetermination, and the payments pursuant to Section 2 hereof shall be
appropriately adjusted. Any payment between Parent and a Subsidiary required by
such adjustment shall be paid within seven (7) days of the date of a Final
Determination with respect to such redetermination, or as soon as such
adjustment can practicably be calculated, if later. To the extent that the
parent corporation of a Subsidiary Group was paid for the benefit of the use of
any items or attributes pursuant to Section 2(b) and such items or attributes
are reduced or disallowed pursuant to a Final Determination, such Subsidiary
Group shall return such payment to Parent together with interest and any
assessed penalties as calculated in the Final Determination.

        (b)    Deconsolidation.    In the event that a Subsidiary is determined
not to have been properly treated as an includible corporation in the Group with
respect to any Taxable Period, the amount of any payments made by or on account
of such Subsidiary with respect to such Taxable Period under Sections 2(a) and 4
hereof (taking into account any adjustments pursuant to Section 5(a)) shall be
refunded by Parent to the parent corporation of the Subsidiary Group that
includes such Subsidiary with interest at the rate determined under
Section 6621(a)(2) of the Code and the Subsidiary shall pay to Parent any
amounts previously paid pursuant to Section 2(b) with interest at the rate
determined under Section 6621(a)(2) of the Code, in each case within seven
(7) days of a Final Determination of such deconsolidation, or as soon as the
amount to be refunded can practicably be determined, if later.

3

--------------------------------------------------------------------------------



        (c)    Refunds for Pre-Affiliation Periods.    Any refund of taxes
previously paid by a member of a Subsidiary Group for a taxable period ending
prior to such member's becoming a Member of the Group shall be the property of
that Subsidiary Group.

        6.    Filing of Returns, Payment of Tax, Etc.    

        (a)    Parent as Agent.    Each Subsidiary hereby appoints Parent as its
agent, as long as the Subsidiary is a Member of the Group, for the purpose of
filing such consolidated federal income tax returns for the Group as Parent may
elect to file and making any election or application, or taking any action in
connection therewith on behalf of the Members of the Group. Each Subsidiary
hereby consents to the filing of such returns, and the making of such elections
and applications.

        (b)    Cooperation.    Parent and the Subsidiaries shall cooperate in
the Filing of any consolidated federal income tax returns for the Group by
maintaining such books and records and providing such information as may be
necessary or useful in the filing of such returns, and executing any documents
and taking any actions which Parent or the Subsidiaries may reasonably request
in connection therewith. Parent will provide the Subsidiaries with copies of any
such returns promptly after such returns are filed. Parent and the Subsidiaries
will provide each other with such information concerning such returns and the
application of this Agreement as Parent or the Subsidiaries may reasonably
request of each other.

        (c)    Payment of Tax.    For every Taxable Period, Parent will pay or
discharge, or cause to be paid or discharged, the consolidated federal income
tax liability of the Group, including payments of estimated taxes for any such
Taxable Period.

        7.    Adjudications.    In any audit, conference, or other proceeding
with the Internal Revenue Service or in any judicial proceedings concerning the
determination of the federal income tax liabilities of the Group or any of its
Members, the Group and each of its Members shall be represented by persons
selected by Parent. Parent shall inform the Subsidiaries of any such proceedings
which may give rise to liability between the Subsidiaries and Parent hereunder
and shall give the Subsidiaries a reasonable opportunity to attend and
participate therein; provided, however, that Parent shall retain ultimate
control over the Group's participation in such proceedings. The settlement and
terms of settlement of any issues relating to any such proceeding shall be
concluded in the good faith discretion of Parent, and each member of the Group
appoints Parent as its agent for purposes of properly concluding any such
settlement.

        8.    State and Local Taxes.    The provisions of this Agreement
governing the consolidated federal income tax liability and reporting of the
Group shall be applied in a similar mariner to the income tax liability and
reporting of any Members of the Group which constitute a combined, consolidated,
or unitary group for purposes of any state or local taxing jurisdiction.

        9.    Binding Effect; Successors; Additional Parties.    This Agreement
shall be binding upon Parent, each Subsidiary and each direct subsidiary of each
Subsidiary, including without limitation any new Subsidiary and any new direct
subsidiary of a Subsidiary organized or acquired after the Effective Date.
Parent shall cause each Subsidiary that is formed or acquired after the
Effective Date to execute this Agreement and become a party hereto as of the
date that it becomes a Subsidiary. This Agreement shall inure to the benefit of
and be binding upon any successors or assigns of the parties hereto.

        10.    Equitable Interpretation.    This Agreement is intended to
equitably allocate the federal, state, and local income tax liabilities of the
Group, and any situations or circumstances concerning such allocation which are
not specifically contemplated hereby or provided for herein shall be dealt with
in a manner consistent with the underlying principles of allocation contained in
this Agreement.

        11.    Legal and Accounting Fees.    Any fees or expenses for legal,
accounting, or other professional services (to the extent not already governed
by a service or other agreement among any of the

4

--------------------------------------------------------------------------------




Members) rendered in connection with the preparation of a consolidated federal
income tax return for the Group or a consolidated, combined, or unitary tax
return for one or more Members of the Group, the application of the provisions
of this Agreement, or any audit, conference, or proceeding of the Internal
Revenue Service or judicial proceedings relevant to any determination required
to be made hereunder shall be allocated between the Members of the Group in an
equitable manner as specified by Parent; provided, however, that if any
Subsidiary objects to such allocation, such allocation shall be determined in
the manner specified in Section 12 hereof.

        12.    Effect of Agreement.    This Agreement shall determine the
liability of Parent and each Subsidiary to each other as to the matters provided
for herein, whether or not such determination is effective for purposes of the
Treasury Regulations, financial reporting purposes, or other purposes. Nothing
contained herein shall preclude any Subsidiary from entering into any agreement
with any other Members concerning the allocation of federal income tax
liabilities.

        13.    Entire Agreement.    This Agreement embodies the entire
understanding between the parties relating to its subject matter and, effective
as of the Effective Date, amends entirely, supersedes, and terminates all prior
agreements between the parties with respect to such subject matter. Any and all
prior agreements, correspondence, conversations, and memoranda are merged herein
and shall be without effect hereon. No promises, covenants, or representations
of any kind, other than those expressly stated herein, have been made to induce
any party to enter into this Agreement. This Agreement, including this provision
against oral modification, shall not be modified or terminated except by a
writing duly signed by each of the parties hereto (excluding any parties who
have ceased to be members of the Group and the execution of this Agreement by
additional Subsidiaries pursuant to Section 9 hereof), and no waiver of any
provision of this Agreement shall be effective unless in writing duly signed by
the party sought to be bound.

        14.    Code References.    Any references to the sections of the Code or
Treasury Regulations shall be deemed to refer to any successor provisions and
shall refer to such sections or provisions as in effect from time to time.

        15.    Notices.    Any payment, notice, or communication required or
permitted to be given under this Agreement shall be deemed to have been given
when hand-delivered or when deposited in the United States mail, postage
prepaid, and in either ease addressed as follows:

If to Parent:

Huntsman Corporation
500 Huntsman Way
Salt Lake City, Utah 84108
Attention: Chief Financial Officer


If to HI:


Huntsman International
500 Huntsman Way
Salt Lake City, Utah 84108
Attention: Chief Financial Officer

or to such other address as a party shall hereafter furnish in writing to the
other parties.

        16.    Governing Law.    This Agreement shall be construed under and
governed by the laws of the State of Delaware.

        17.    Term of Agreement.    This Agreement shall apply to every Taxable
Period unless previously terminated by the written agreement of the parties and,
unless otherwise agreed to in writing by the parties, shall remain in effect
with respect to any such Taxable Period until the later of the expiration

5

--------------------------------------------------------------------------------




of the period of limitations for assessment of a deficiency of making of a claim
for refund for such Taxable Period.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed.

HUNTSMAN CORPORATION   HUNTSMAN INTERNATIONAL LLC a Delaware corporation   a
Delaware limited liability company
By:
 
/s/ Sean Douglas


--------------------------------------------------------------------------------


 
By:
 
/s/ Sean Douglas


--------------------------------------------------------------------------------

Name: Sean Douglas
Title: Vice President and Treasurer   Name: Sean Douglas
Title: Vice President and Treasurer


6

--------------------------------------------------------------------------------






SCHEDULE 1.1(a)

Commitments


--------------------------------------------------------------------------------




REVOLVING COMMITMENTS as of September 30, 2010


Revolving Lender
  Amount  

JPMorgan Chase Bank, N.A. 

  $ 50,000,000.00  

Barclays Bank PLC

  $ 35,000,000.00  

Citicorp NA Inc. 

  $ 35,000,000.00  

Credit Suisse AG, Cayman Islands Branch

  $ 35,000,000.00  

Goldman Sachs Credit Partners

  $ 40,000,000.00  

HSBC Bank USA, National Association

  $ 35,000,000.00  

Merrill Lynch Capital Corporation

  $ 35,000,000.00  

PNC Bank, National Association

  $ 25,000,000.00          

TOTAL:

  $ 290,000,000.00  

--------------------------------------------------------------------------------






SCHEDULE 1.1(c)

List of Unrestricted Subsidiaries


--------------------------------------------------------------------------------




List of Unrestricted Subsidiaries
(First Tier)


 
  Company   Jurisdiction   Ownership

1

  HCPH Holdings Pty Limited   Australia   50% Huntsman Australia Inc.
50% HF II Australia Holdings Company LLC

2

  HF II Australia Holdings Company LLC   Utah   100% Huntsman Australia Inc.

3

  Huntsman Australia Holdings Corporation   Utah   100% Huntsman
International LLC

4

  Huntsman Australia Styrenics Pty Ltd   Australia   100% Huntsman
Australia Inc.

5

  Huntsman Chemical Australia Holdings Pty Limited   Australia   100% Huntsman
Australia Inc.

6

  Huntsman China Investments BV   Netherlands   100% Huntsman Investments
(Netherlands) B.V.

7

  Huntsman Distribution Corporation   Utah   100% Huntsman International LLC

8

  Huntsman Offshore Investments Limited   U.K.   100% Huntsman (Holdings) UK

9

  Huntsman Pigments LLC   Delaware   100% Huntsman International LLC

10

  Huntsman SA Investment Corporation   Utah   100% Huntsman Petrochemical LLC

11

  Huntsman Styrenics Investment Holdings, L.L.C.   Delaware   100% Huntsman
International LLC

12

  HUNTSMAN Verwaltungs GmbH   Germany   100% Huntsman Advanced Materials
Hamburg GmbH

--------------------------------------------------------------------------------






SCHEDULE 8.9

IRIC Account Procedures


--------------------------------------------------------------------------------




IRIC Account Procedures


        The Company may transfer to International Risk Company, and
International Risk Insurance Company may hold for not more than 5 Business Days,
Cash and Cash Equivalents (which shall be held in a deposit account) in amounts
which represent premiums then currently due International Risk Insurance
Company's insurance carriers as well as other expenses to be paid by
International Risk Insurance Company in the ordinary course of business and
consistent with past practices. In addition, International Risk Insurance
Company may hold, for a period of not more than 5 Business Days, reinsurance
settlement proceeds which have been received.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



Explanatory Note

Exhibit 2.2(a)(1)



FORM OF TERM B DOLLAR NOTE
FORM OF TERM B DOLLAR NOTE

Exhibit 4.7(d)



FORM OF SECTION 4.7(d)(i) CERTIFICATE
FORM OF SECTION 4.7(d)(i) CERTIFICATE

Exhibit 5.1(c)



FORM OF PLEDGE AGREEMENT

Execution Version



TABLE OF CONTENTS
PLEDGE AGREEMENT
W I T N E S S E T H
ARTICLE I SECURITY INTERESTS
ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
ARTICLE III PROVISIONS CONCERNING PLEDGED STOCK
ARTICLE IV PROVISIONS CONCERNING ALL COLLATERAL
ARTICLE V REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT
ARTICLE VI INDEMNITY
ARTICLE VII OTHER AGREEMENTS WITH COLLATERAL AGENT
ARTICLE VIII THE COLLATERAL AGENT
ARTICLE IX TERMINATION; RELEASES OF COLLATERAL
ARTICLE X LIMITED RIGHTS OF SECURED PARTIES; PROOFS OF CLAIM
ARTICLE XI MISCELLANEOUS
ANNEX A DEFINITIONS
EXHIBIT A FORM OF SUPPLEMENT TO PLEDGE AGREEMENT
W I T N E S S E T H
ARTICLE I SUPPLEMENT TO PLEDGE AGREEMENT
ARTICLE II SECURITY INTERESTS
ARTICLE III MISCELLANEOUS
SCHEDULE A (to Supplement No. ) CAPITAL STOCK
SCHEDULE 2.1(f) (to Supplement No. ) CHIEF EXECUTIVE OFFICE
EXHIBIT B FORM OF UNANIMOUS CONSENT OF THE BOARD OF DIRECTORS OF HUNTSMAN
RECEIVABLES FINANCE LLC

Exhibit 5.1(d)(i)



FORM OF SUBSIDIARIES GUARANTY AGREEMENT

EXECUTION VERSION



SUBSIDIARY GUARANTY
W I T N E S S E T H

EXECUTION VERSION



EXHIBIT A to SUBSIDIARY GUARANTY AGREEMENT FORM OF SUPPLEMENT TO SUBSIDIARY
GUARANTY AGREEMENT
W I T N E S S E T H

Exhibit 5.1(v)



FORM OF TAX SHARING AGREEMENT
TAX SHARING AGREEMENT
RECITALS
SCHEDULE 1.1(a) Commitments
REVOLVING COMMITMENTS as of September 30, 2010
SCHEDULE 1.1(c) List of Unrestricted Subsidiaries
List of Unrestricted Subsidiaries (First Tier)
SCHEDULE 8.9 IRIC Account Procedures
IRIC Account Procedures
